 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat under the rule stated above, the alleged statement at the unionmeeting falls within the area of campaign propaganda which theBoard will not police and accordingly, find no merit in thisobjection."4.The Petitioner's other objections pertain to matters which werelitigated at the representation hearing and in effect constitute a mo-tion to reconsider the Board's Decision and Direction of Election.As these objections raise nothing which the Board did not consider inreaching its original decision, we agree with the Regional Directorand find them to be without merit.As we have found no merit in any of the Employer's objections orexceptions, we will adopt the Regional Director's recommendationsand will overrule the Employer's objections.Accordingly, as thetally of ballots shows that the Petitioner received a majority of thevalid votes cast,12 we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified United Shoe Workers of America, CIO, asthe designated collective-bargaining representative of the employeesin the unit found appropriate.]MEMBERLEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.n TheEmployer contended in its objections and exceptions that the election should beset aside because the Petitioner misled the Board and the Employer by purporting to givethe Employer a copy of the contract placed in evidence while giving it a copy of a differentcontract.However, as it appearsthatthe only alleged difference between the two copiesdoes not in fact exist,we conclude that the Employer was given an accurate copy andfind it unnecessary to consider this contention further.12The challenged ballots are insufficient to affect the results of the election.Leisure Lads,Inc.andUnited Textile Workers of America, AFL.Case No. 11-CA-699.April 18,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed in thatrespect.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.112 NLRB No. 38. LEISURE LADS, INC.187The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.' The Board has considered the Intermedi-ate Report, the exceptions 2 and briefs, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications :1.The Trial Examiner, crediting a portion of dischargee Wise'stestimony, found that Floorlady Ingram told Wise that ManagerRay had queried her (Ingram) as to "why there were so many girlsgoing out of other units . . . because of the Union, and there were notany going out of her unit." The Trial Examiner further found thatthe phrase "going out of other units . . . because of the Union" meantdischarge or layoff for union membership or activity, and thatIngram's remarks were violative of the Act because they contained athreat of reprisal.We do not. agree with the Trial Examiner's con-struction.The phrase "going out of other units . . . because of theUnion" is ambiguous, and an adequate explanation of its meaning doesnot appear in the record.Accordingly, in this state of the record wedo not find that Floorlady Ingram's remarks constitute a violation ofSection 8 (a) (1) of the Act."The Respondent excepts to the Trial Examiner's rulings:(1)Denying its applicationfora subpena daces tecunawhich would have required the Union to produce minutes ofitsmeetings and certain of its records pertaining to its membership rolls; and(2) pre-cluding it from questioning dischargee Johnston concerning the whereabouts of her signedunion-membership cardThe Respondent argues that the rulings prevented it fromimpeaching the credibility of Johnston,whose testimony that she joined the Union onNovember 25, 1953,was disputed by a witness for the Respondent who testified thatJohnston admitted to him that she had not joined the Union until after her discharge onDecember 6, 1953.These exceptions lack meritWhen the Trial Examiner made hisrulings,the date on which Johnston joined the Union was not in issueOn the contrary,the Respondent'sattorney requested the subpena for the purpose of showing that allmembers of the Union had not been discharged;and at the time the Respondent soughtto question Johnston concerning her membership card,it offered no reason therefor.More-over,the Respondent did not renew its efforts either to secure the subpena,or to questionJohnston about her membership card, after the conflict in testimony developed concerningthe date when Johnston joined the Union In these circumstances,therefore,the TrialExaminer's rulings were not improper.2 Among other matters,the Respondent excepts to : (1) The failure of the Trial Exam-iner to find,in view of the uncontradicted testimony to that effect,that no general solicita-tion of employees to join the Union was ever made at the plant by union agents or organ-izers;and (2) the failure of the Trial Examiner to find that the Respondent hired nonew employees in its finishing department after the layoff of employees Parris and Gobbles,who worked in that department. As to (1) above, the respondent contends that such afinding would lead to the conclusion that the Respondent had no knowledge of the unionactivities at the plantAlthough it appears that no such general solicitation occurred, wefind, in agreement with the Trial Examiner,that there has been sufficient credited testi-mony adduced herein of the Respondent'sknowledge of the union activities of the dis-chargoes, to more than offset whatever inference may be drawn from the absence of ageneral,open,solicitation of the employees.As to (2) above,the Respondent contendsthat such a finding supports its contention that the layoff of Parris and Gobbles was aneconomic necessity dictated by a surplus of employees in the finishing department. It infact appears that no new employees were hired in the finishing department after Parrisand Gobbles were discharged.However, because two new employees were hired in thisdepartment no moie than 2 days before the discharges,such fact does not alter, in ouropinion,the correctness of the result reached by the Trial Examiner,ie., that Parris andGobbleswerelaid off because of their union activities. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We concur with the Trial Examiner's conclusion that employeeJohnston was discriminatorily discharged. In addition to the factsrelied upon by the Trial Examiner to support this conclusion, we alsorely upon employee Earnhardt's testimony, credited by the Trial Ex-aminer, that on the day she (Earnhardt) was discharged, ManagerRab told her, in effect, that Johnston had been discharged the previousday because of activities on behalf of the Union.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Leisure Lads, Inc., Salisbury,North Carolina, its officers, agents, successors, and assigns, shall :1.Cease and desist from the following :(a)Discouragingmembership in -United TextileWorkers ofAmerica, AFL, or any other labor organization of its employees, bydiscriminating in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating employees concerning their union membershipand activities in a manner constituting interference, restraint, or co-ercion in violation of Section 8 (a) (1) of the Act, or threatening themwith reprisals because of such activities.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization to,form,join, or assist the Union named above, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizaticnas a condition of employment, as authorized in Section 8 (a) (3) of theAct, as guaranteed in Section 7 thereof.2.Take the following affirmative action which it is found will effec-tuate the policies of the Act :(a)Make whole Sybil Johnston, Daisy Earnhardt, Vivian Gobbles,and Ruby Parris in the manner set forth in Section V of the Inter-mediate Report, entitled "The Remedy."(b)Post at its plant, Salisbury, North Carolina, copies of the noticeattached hereto marked "Appendix A." 3Copies of such notice, to befurnished by the Regional Director for the Eleventh Region, shall afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and main-I In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." LEISURELADS, INC.189,tained for a period of at least sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thattheRespondent discriminatorily discharged employees ElizabethHartman, Joanne Howard, Susanne Howard, and Frances Wise, andthat the Respondent violated the Act by virtue of the remarks of Floor-lady Ingram to employee Wise, be, and it hereby is, dismissed.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership and activities in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of theAct, or threaten them with reprisals because of such activities.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Textile Work-ers of America, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.WE WILL offer to Sybil Johnston, Daisy Earnhardt, VivianGobbles, and Ruby Parris immediate and full reinstatement totheir former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay suffered as aresult of the discrimination. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discrimi-nate in regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in or ac-tivity on behalf of any such labor organization:LEIsmRE LADS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon an amended chargefiled by UnitedTextileWorkers of America, AFL,herein called the Union,the General Counsel of the NationalLaborRelations Board,respectively called herein the GeneralCounseland the Board,by the RegionalDirector for the Eleventh Region(Winston-Salem,North Carolina),issued a com-plaint datedMarch 4, 1954,againstLeisure Lads,Inc., herein called the Respondent,alleging that the Respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and(3) and Section 2(6) and (7)of the National Labor Relations Act, as amended,herein calledthe Act.The Respondent filed an answer on or aboutApril 2, 1954,in which it admittedin part the jurisdictional allegations of the complaint, but denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at Salisbury,NorthCarolina, from May4 to 21,1954, before the duly designatedTrialExaminer.At the opening of thehearing the General Counsel moved to amend the complaint.The motion wasgranted over the Respondent'sobjection.At the closeof the General Counsel'scase the Respondent moved to dismiss the amended complaint.The motion wasdenied.Atthe close of the whole case the General Counsel moved to conformthe pleadings to the proof, as to names,dates, and other minor variances.Themotion was granted without objection.The Respondent moved to strike from therecord all testimony of the witnesses for the General Counsel as to any statements,conversations,or actions attributedtoHarry Feit, Mabel Chapman, Mildred Mur-dock,Doris Bost,and Roxie Ingram on the ground that there was no proof thatthey were supervisory employees or agents of the Respondent.Ruling was reserved.The motion to strike hereby isdenied.TheRespondent also renewed its motion todismiss the amended complaint.Ruling wasreserved.Themotion to dismiss isdisposed of as hereinafter indicated.After theclose of the hearing the GeneralCounsel filedwith the TrialExaminer a "motion to correct the transcript of pro-ceedings and to reconsider and reverse ruling made at the hearing."No objectionto the motion having beenraised by anyof the parties,the motion hereby is granted.In accordancewith themotion to reconsider and reverse the ruling made at thehearing, the ruling on page 240, lines 14 through 16, of the transcript,is correctedso as to show the motion to strike as denied.The General Counsel's affidavit ofservice and motion are received in evidence and markedTrialExaminer'sExhibitsNos. 1 and IA, respectively.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLeisureLads,Inc., is a New York corporation,having an office and plant atSalisbury,North Carolina, where it is engaged in the manufacture of children'sgarments.The Respondent,in the course and conduct of its business Operations at itsSalisbury plant, during the period of 6 monthsfrom October 27, 1953, to April 27, LEISURE LADS, INC.1911954, furnished manufacturing and shipping services valued at $60,364 to and onbehalf of a customer-corporation located outside the State of North Carolina, whichserviceswere necessary to the operations of said customer-corporation.Approxi-mately 95.5 percent of such services were rendered upon garments which weredestined for shipment outside the State of North Carolina at the direction of saidcustomer-corporation.Said customer-corporation is engaged in commerce withinthe meaning of the Act, since it annually ships in interstate commerce goods valuedin excess of $50,000.The officers and directors of said customer-corporation haveoverall control through stock ownership of the management and labor relationspolicies of the Respondent.II.THE ORGANIZATIONINVOLVEDUnited Textile Workers of America, AFL, is a labor organization which admitsto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICEA. BackgroundIt appears that the chamber of commerce was instrumental in bringing the Re-spondent to Salisbury. It raised $20,000 which was loaned to the Respondent inorder to partly finance the building of a plant.This loan was secured by mortgageon the plant.Harry Feit was a member of the chamber's committee for raising theamount of the loan.Feit often visited the plant, until January 1954, in order to check on the work ofthe contractors.During September 1953, he assisted the Respondent in interviewingapplicants for employment.At the request of Louis Rab, the Respondent's generalmanager, he notified by letter or telephone a number of applicants to report forwork.At the plant Feit also assisted in directing new employees to their place ofwork.He did not receive any compensation from the Respondent for these services.It is found that the Respondent is responsible for Feit's statements to employees,hereinafter related and found.'The plant opened on October 27, 1953, starting with about 25 employees. ByDecember 1953, the Respondent had over 160 employees.The employees werepaid hourly rates until about January 1954, when they were put on a piece-rate basiswith a guaranteed hourly minimum.It appears that shortly after the plant opened some of the employees became dis-satisfiedwith their working conditions.Employee Elizabeth Hartman contactedan organizer of the Union whom she had known, and a meeting of the employees washeld at her home on Friday, November 20, 1953. Employees Hartman, SusanneHoward, Joanne Howard, Helen Daniel, Daisy Earnhardt, and Martha Wallerattended the meeting.Radford Cope, a representative of the Union, also waspresent.The employees obtained union authorization cards from Cope, which theydistributed to other employees at the plant, starting on Monday, November 23.The cards were distributed before and after work, and during the employees' lunchperiod.A second meeting of the employees was held on November 25 at theUnion's hall in Spencer, a suburb of Salisbury.Employees Susanne Howard,Gladys Davidson, Frances Wise, Ruby Parris, Sybil Johnston, Joanne Howard, JeanEarnhardt, Hartman, and Elaine Barnes 2 were present.A committee was selectedfor the purpose of furthering the Union's organizational campaign in the plant.Other meetings were held at the union hall on December 8 and January 1, 1954.The eight employees named in the complaint were laid off or discharged betweenDecember 2, 1953, and January 8, 1954.The Respondent contends that theiremployment was terminated for various reasons, other than their union membershiption,Rab testified to the effect that he did not learn of the Union's attempt toorganize the plant until December 14, when a representative of the Union called him.B. Supervisory status of floorladiesThe Respondent admits that Frances Sullivan is a supervisory employee withinthe meaning of the Act. She acted as the floorlady over one of the jacket lines. TheRespondent contends that she also had general supervision over the plant, as anBabcock ifWilcox Company,108 NLRP. 1622The record indicates that Barnes was a floorlady over 1 of the 2 jacket lines until somefew days before the above meeting 192DECISIONSOF NATIONALLABOR RELATIONS BOARDassistant to General Manager Rab.However, the record indicates that she did notexercise such general authority.Respondent contends that the other floorladieswere not supervisors within the meaning of the Act.As related above, Elaine Barnes was floorlady over the second jacket line untilshortly before November 25, 1953. She was succeeded by Roxie Ingram, who inturn was replaced by Ruby Brown about the middle of January 1954.3 Doris Bostand Mabel Chapman were floorladies over the pants and T-shirt lines, respectively.Mildred Murdock was floorlady over the pressing and finishing department.There is considerable testimony concerning the duties and responsibilities of eachof these floorladies.For the most part, the facts in this connection are not in dispute.At the hearing, the Respondent conceded that all of the floorladies, excepting Sullivan,were in the same category; and that it it should be found that one was a supervisor,then the same finding should be made as to all of them. Further, when Rab wasquestioned concerning the status of Chapman, Murdock, Bost, Ingram, and Brown,he testified, "I considered them all the same."Accordingly, I do not believe it neces-sary to set forth the testimony concerning each floorlady separately.Floorladies, including Sullivan, are required to punch the time clock, and are paidstraight hourly rates.As of the date of the hearing, Sullivan was paid $1.20 perhour, Chapman $1.50, Bost $1, and Murdock $1.12'/2. The record does not showBrown's rate.Sullivan testified that Ingram received 90 cents per hour when she wasfloorlady.Most of the employees were paid 75 cents per hour before the piece-ratesystem was inaugurated.Thereafter, only the floorladies were paid on the hourlyrate basis.During the times mentioned herein, the number of employees in each floorlady'sunit ranged from approximately 14 to 30. They carried bundles from the cuttingtable to employees in their line, took work from the machines to other places in theplant, brought supplies such as thread to the employees, trained new employees in thework, distributed pay envelopes to the employees, collected their piece-rate tickets,changed employees from one operation to another, and at times operated machineswhen production on the line was held up due to the absence of employees? Theyadvised and consulted with Rab concerning the work on their lines, and transmittedhiF orders and warnings to the employees.They also notified employees of their lay-off or discharge.The evidence shows that Rab usually goes to New York City each week, and isabsent from the plant on Thursday and Friday.When he is away he calls the plantand talks to about two of the floorladies each day, according to whether or not theyhave any problems on their lines. If an emergency arose during Rab's absences, thefloorladies consulted together and arrived at a decision.This occurred when Bost,at about noon on January 15, 1954, dismissed from work and sent home employeesCora Mae Hagler and Gladys Davidson because they had engaged in a fist fight dur-ing the lunch period.Sullivan was not present when the floorladies consulted, anditconclusively appears that Bost herself made the decision to send the employeeshome.Rab testified to the effect that during his absence floorladies had authority to sendhome employees who were guilty of misconduct, or to grant them leave duringemergencies.At a representation hearing, held on February 16, 1954(Leisure Lads,Inc.,Case No. 11-RC-603, not reported in printed volumes of Board Decisions andOrders).Rab was questioned and testified concerning the authority of Mabel Chap-man and Doris Bost as follows:Q. Can she hire or discharge?A. Mabel Chapman, No, Sir.Q. Can she recommend it?A. Yes, Sir, she can.Q.What weight do you give to her recommendations; I mean, then whathappens? If she recommends somebody be hired or fired?A. That is up to me to decide.Q. Does she make the recommendation to you?A. That is right.Q. On what do you base your decision, once she recommends it to you?A. Well, most of the time, I call in the girl; it all depends on what it is, see?8Ingram did not appear at the hearing as a witness. Sullivan testified that Ingramwas a machine operator at the time of the hearing herein.*Murdock testified that about 60 percent of her time was spent in packing, pressing,folding, inspecting, and shipping. LEISURE LADS, INC.193Q. Did Doris Bost give orders?A.Well, to a certainextentshe would.Q. Did she make recommendations?A. Yes, sir.Q. Could she recommend hiring and firing?A. She could recommendQ.Was her recommendation given weight?A. Not more than the others.Q.What others9A. Like Mable Chapman and the other ones.At the instant hearing in explanation of the above testimony Rab testified, "They[floorladies]would sometimes recommend, but most of the time I would never paymuch attention to it."Concerning her recommendations to Rab, Chapman testi-fied, "I recommend sometimes, sometimes it is effective and sometimes it is not."The discharge of Hagler on Monday, January 15, 1954, shows that the recom-mendations of floorladies were effective.Concerning her discharge, Hagler testifiedcredibly, "When I was paid off on Monday morning, Mr. Rab talked to me in the of-fice and he told me to wait a minute, he would be back and he didn't come back.Bostcame back and she set down beside me and she told me, said, 'Mae, Mr Rabsaid it was up to me whether I worked you or not,' and if she didn't want to, shedidn't have to, and she didn't want to work me and shewas notgoing to, andshe was paying me off." 5The Board,in itsDecision and Direction of Election, dated May 28, 1954, in therepresentation case, found, "as the record indicates that M. Murdock and M. Chap-man have authority effectively to recommend the hiring and discharging of em-ployees, we find them to be supervisors within the Act...."However, the Boardfound Ruby Brown, the successor of Roxie Ingram, not be a supervisor.The evidence shows that the duties, authority, and responsibilities of the floor-ladies have not changed to any material extent since the opening of the plantIfind that at all times hereinafter mentioned Floorladies Chapman, Murdock, Bost,and Ingram were supervisors within themeaning ofthe Act. In view of the evi-dence in the instant case and particularly the Respondent's admission that all ofthe floorladies had the same status, I am unable to differentiate between Ingramand the other floorladies, and believe that the Board's finding with respect to Brownwould have been otherwise if it had had the above facts before it at the time.C. The discharges1.ElizabethHartman and Joanne HowardHoward and Hartman were hired by the Respondent on October 27 and 28,1953, respectively.Both worked on Sullivan's jacket line.They joined the Unionon November 20 at the first meeting held at Hartman's home.At the second meet-ing held at the Union's hall on November 25 they were selected as members ofthe Union's committee to organize the plant. Starting on Monday, November 23,and thereafter they bothsolicitedother employees at theplant to signunion author-ization cards.Hartman testified that sometime between November 23 and 25 Sullivan cameto her sewing machine; that Sullivan "opened the drawer, took everything out of itand laiditonmy machine"; that when she made the remark "no fair peeping,"Sullivan replied, "Oh, I am only looking for my scissors"; that she contradictedSullivan, saying, "you have not had your scissors at my machine"; that Sullivanthen put everything back in the drawer and looked under the work piled on themachine; and that herown scissors were onher machine at thetime.Sullivanadmitted the incident; but testified that she did not remember Hartman's remarkabout "peeping," and that she had loaned her scissors to Hartman the day before.Concerning incidents involving Floorladies Chapman and Sullivan the day beforeher discharge, Howard testified as follows:On December 1st. about 2:30 Martha Waller and I went to the Cafeteriato geta coke, and when I went in there Mabel Chapman and Rose Hol-hauser, they werewaiting inthe Cafeteria, I didn't have the correct changeto get a coke, soI asked Mabel would she change a dime forme, she gave metwo nickles, Martha had gone on to the table and Mabel got up and gave methe twonickles and I went and got thetwo cokesand broughtthem over to thetablewhere Martha wassitting andthenMable came over to our table; at5 Bost denied the above remarks.Her denial is not credited. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time when Mable came back to the table Martha was talking about howshe was aggravated with her job, it was not going right and she was complain-ing about it, and Mabel went on to say she thought that was the awfulestbunch of girls over there any way that were working for Frances, said like ItoldMr. Rab this morning, the next one if I was him, the next ones that cometome asking for more money, and all those connected with this Union busi-ness, if I was him I would fire them; she said, "I am pretty sure that none ofthe girls in my department are connected with it, but if they were and If I findout about it, I would certainly tell him so he could fire them," said like, withthe Union at Yadkin Finishing Company and Irwin Cotton Mills; and I saidsomething then about what you were supposed to do when the Floor Ladiescursed you: I mean I had never been cursed by a floor lady, but I had heardone curse and she said she didn't uphold with that at all. She didn't believein any Floor Ladies cursing any of the girls, because after all, we are allhuman beings, we are not dogs; and then I said, "well, I have got to be going,and I went to the rest room," said I have got to go to the rest room, and Iwent to the Rest Room, and Martha Waller went with me, I think she stoppedon the way for a drink of water, and I went on in the lavatory part andMartha and I were talking and Martha said she was going back and I thoughtshe was just going out and I was finishing buckling my belt when she, FrancesSullivan, came in cursing and ordered me back to my machine, grabbed meby the arm and escorted me back.On cross-examination Howard testified to the effect that she was away from hermachine approximately13 minutes in all.With respect to the cafeteria incident, employee Martha Waller testified, "JoanneHoward and I were there, we went into the cafeteria . . . Mabel [Chapman] andthat other girl and I were sitting there and Joanne was getting a drink or some-thing, and how the subject came up, I don't remember, but Mabel said that thisUnion stuff, said she told Mr. Rab that they ought to fire or get rid of everybodythat talked the Union or wanted it." She also testified that she thought that she wentto the restroom with Howard after leaving the cafeteria.Concerning the conversation in the cafeteria, employee Rose Holhauser wasquestioned and testified as follows:Q. Now, Martha Waller and Joanne Howard testified in this case con-cerning that conversation in the cafeteria, and they testified that Mabel Chap-man said in substance that she told Mr. Rab she would fire every girl whowas in the Union.Did she say that, or anything like that?A. No, sir.Q. Did she, Mabel Chapman, mention the Union at all in that conversation?A. No, sir.Q.What did she say?A. I cannot quote her, but in my own words Mabel said if she was Mr. Rab,she would not raise wages until the girls settled down and went to work,and if they failed to do this, then, if she was him, she would fire them.Q. Now, she didn't say, did she, that she said that to Mr. Rab?A. No, sir.Floorlady Chapman denied the remarks attributed to her by Howard and Waller.She admitted having a conversation and testified,"we were talking about theseventy five cents an hour rates, some of the girls were wanting a raise, and Isaid if I were Mr. Rab,Iwould not give anyone a raise until they settled downand went to work."Immediately before Howard went to the cafeteria, she was joining shoulders,or sewing "backs to the fronts."Employee Mildred Teeter performed the nextoperation on the jackets, setting sleeves.Her machine was about three machinesin front of Howard's on the line, and she received her work from Howard. Insubstance, Teeter testified that on December 1 when she had been out of workfor about 10 minutes,she told Sullivan;that Sullivan immediately sat down atHoward's machine and joined shoulders for about 10 minutes;that at the timefronts and backs waiting to be sewed were on Howard's machine; that Sullivanthen went to the restroom after Howard;that Sullivan was not holding Howardby the arm when they returned;and that she had never heard Sullivan"curse"any employee 6eA number of witnesses called by the Respondent testified to the effect that they hadnever heard Sullivan or other floorladies"curse" employees. LEISURE LADS, INC.195Employee Mary Spry testified that her machine was between Howard's andTeeter's; that she saw Sullivan working at Howard's machine on December 1;that she saw Sullivan go to the restroom after Howard; that as they returned sheobserved them for about 25 feet; and that Sullivan was not holding Howard bythe arm.Employee Myrtle Beasley testified that she, Howard, Sybil Johnston,Roxie Ingram, Sullivan, and several other employees were in the restroom onDecember 1; that Sullivan said, "Now, girls, you will have to come back to yourjob,we have work that has to go out, and you cannot spend all day in the RestRoom"; that after Sullivan left the room, Howard said, "The next damned timeshe comes in here after me, something is going to be done about it"; that Howardfollowed her out of the restroom; that Howard caught up to Sullivan at the entranceto the cafeteria and walked back through the plant with her; that Sullivan did nothold Howard by the arm at any time during their walk; and that Sullivan didnot use any curse words while talking in the restroom.Concerning the same incident, Sullivan testified as follows:a couple of days before December 2nd, over in the afternoon, MildredTeeter came to me and told me that she had caught up with her work andthat Joanne Howard had gone to the Ladies Room; I asked Mildred, I said,"Mildred, how long has she been gone," and she told me about five minutes;Joanne joined shoulders then and Mildred set sleeves, so I went back toJoanne's machine and I sat down and joined shoulder seams for Mildred, Iworked there about ten minutes and Mr. Rab came over to me, and he saidFrances, why are you working on the machine," and 1 said "well, Joanne hasgone to the Ladies Room and she didn't leave enough work to keep Mildredbusy, so I am trying to get some for her to do, and I says "she has donethis several times before"; so he said "well, you go after her then," saidshe should be finished there now, . . . and I told him she had been thereabout ten minutes, so I then went on and joined some more shoulder seams,enough to keep Mildred busy until I could go to the Rest Room and getJoanne back to her machine; I guess that took me around twenty minutes todo enough to keep her busy. I went into the Ladies Room and I foundJoanne in there talking with Elizabeth Hartman, and I told Joanne and theother girls that were in there to come on back to their machines, that wehad work to do and we could not do work in there, we had to do it out in theplant, so I went on out and Joanne came out then, and she caught up withme as I walked down through the Plant, and she walked alongside of me, andI told her, I said "Joanne, don't ever go in the Ladies Room and stay likethat again," I said "that puts Mildred out of work," I said "I am giving youa warning this time, and if it happens again, I will have to let you go."Sullivan testified further to the effect that she was the only person who suppliedHoward with work; that she had not brought any work to Howard's machineduring her absence; and that work was on the machine when she went to it.She denied that she held Howard's arm or that she cursed her.Howard denied that she had left work on her machine and that Sullivan gaveher a warning. In this connection she was questioned and testified as follows:Q. And all in all, you were there about ten minutes when Frances Sullivancame to the ladies room and told you Mildred Teeter was out of work andfor you to come back to your machine?A. She didn't tell me Mildred Teeter was out of work.Q. She just told you to come back to your machine?A. Plus some other things.Q. Didn't she warn you then about the fact of leaving your machine too fre-quently and if you didn't stop leaving your machine too frequently she woulddischarge you?A. No, sir she didn't say that, she just told me Mildred was waiting onwork and I told her that there was not-When I left to go to the Rest Room,to the Cafeteria that there was not any work there for me to sew; so, Like Itold you, there were fronts there but no backs and I could not do any workwithout both pieces.Q. But I thought you told me she didn't tell you Mildred was out of work; now,you say-A. She said the girl ahead of me was waiting on work.Q. She did tell you that?A. Yes, sir.369028-56-vol. 11214 196DECISIONSOF NATIONALLABOR RELATIONS BOARDHartman denied that she was in the restroom when Sullivan went to get Howard.She testified that before her discharge on December 2 she never went to the restroomwith Howard during working hours.Howard testified to the same effect.Employee Imogene McClenny testified that about a week before December 2 shesaw Hartman and Howard coming from the direction of the restroom during workinghours.Employee Mildred Meyers testified that several days before December 2 shewas in the restroom with Hartman and Howard during working hours; that theysolicited her at the time to sign a union card; and that she saw them go to the rest-room together during work on the following day.Employee Vonnie Bonds testifiedthat she saw Hartman and Howard go to the restroom together on more than threeoccasions.Rab's testimony supports that of Sullivan as to the above.He testified, "Well, itwas a couple of days before I discharged them [Howard and Hartman]. I wasaround the machines down there and I noticed Frances Sullivan was sitting at amachine there, I went over to her and asked her why she was sitting at the machine, andshe told me that Joanne Howard went in the Ladies' Room and left the girl MildredTeeter, I think it is, who is a sleeve setter, without any work; I said to her, `how longis it that she is away,' and she says, `well, about 10 minutes any how,' I said, `well,in 10 minutes she ought to be through, you better go tell her to come back to work."'Concerning the discharge of Hartman and Howard, Sullivan testified to thefollowing:Well, on December 2nd at 9 o'clock, I noticed that both Joanne and ElizabethHartman were away from their machines and I looked for Mr. Rab and I sawhim over next to the time clock; well, he came over to me then and I was over withmy line, and he told me that both Joanne and Elizabeth had gone into the LadiesRoom at 9:20, and I said "Well, do you want me to go in there after them," hesaid "no, I will handle it myself," so again, several hours later, I noticed theywere away from their [sic] again and I looked for Mr. Rab and he was standingup next to the time clock, leaning against the table, and I saw Joanne and Eliza-beth come out of the Rest Room and he stopped there and talked with them, thegirls came on back to their machines and went back to work, and he came over tome and he said that he had warned them several hours before and that he hadtold them that at lunch time that they would be laid off, and he said to see that thatwas done, that they had wasted too much time there; so then, about five minutes oftwelve, I went to Elizabeth Hartman and I told her that she had wasted too muchtime in the Ladies Room and that she had been warned by Mr. Rab and that I hadbeen given orders to discharge her at lunch; I then went on back to Joanne and Itold her that she had been warned about spending too much time in the RestRoom, and that I would have to discharge her, and I then went on about my work;and then all I know after that, after lunch, Elizabeth Hartman came towards meas I was walking towards the Office, and she told me she would get me, and Ithen turned and went the other way into the Office.Rab testified, in substance, that during the morning of the day that Hartman andHoward were discharged he was standing in the middle of the sewing room near thetime clock; that at 9.20 a. in. he saw them go into the restroom; that he went over toSullivan who said, "Mr. Rab, you know that the girls are in the Ladies' Room. .Do you want me to go call them out"; that he replied, "No, this time I handle itmyself"; that when Hartman and Howard came out of the restroom at 9:34 a. m.,he warned them that they would be discharged if they did not stop spending so muchtime in the restroom; that he saw them go to the restroom again at 11:10 a. in. andcome out at 11:27 a. m.; that he reminded them that they had been warned aboutthe restroom earlier that morning and told them that they were being discharged asof noon that day; and that he then went to Sullivan and told her to see to it thatHartman and Howard were discharged at noon.He testified that "exactly when Idischarged those two girls . . . around 12:00 o'clock, the noon hour . . . exactlywhen I went into the office" a memorandum of the times and conversation was madeunder his supervision.The memorandum was received in evidence and states asfollows:At 9:20 A. M. went to the Ladies Room and came out at 9:34. I warned themnot to stay so long.At 11:10 went in again and stayed 16 or 17 minutes (11:27).I stopped them right on the floor and told them I didn't object to any one going tothe bathroom, but did object to any one going in there just to kill time.Toldthem to go into the office and get their pay.This date was December 2, 1953(noon). LEISURE LADS, INC.197Employee June Meyers testified that at about 11:15 a. m. on December 2 she sawRab talking to Hartman and Howard while standing in front of a time clock whichwas located about 15 feet from the restroom.McClenny testified that during themorning of December 2 Hartman went to the restroom three times and that the lasttime she was gone at least 15 minutes.Employee Mary Cable testified that Hartman"usually" went to the restroom twice in the morning and twice in the afternoon; 7 that.,at times" Hartman stayed in the restroom 15 to 20 minutes;that during the morningof December 2 she saw Rab standing near the door of the restroom;and that Howardleft her machine twice that morning, the first time"early in the morning"and thesecond "up near dinner time."Cable also testified without contradiction concerningconversations that she had with Howard and Chapman on December 2. In this con-nection she was questioned and testified as follows. aQ. Now, did you have a conversation with Joanne Howard on the day thatshe was discharged?A. Yes, sir.Q.When was that?A. In the morning.Q.Was that before she was discharged or after?A. Before.Q.What was the conversation about?A.Well, one conversation was about Mabel Chapman,she turned to me andasked me if I knew what Mabel Chapman had said, and she asked me if I knewit,and I said "no, what,"and she told me that Mabel was in the lunch roomin the Cafeteria and said that any girl that asked for a raise or joined the Unionshould be fired,and I told her I would ask Mabel about it at lunch time.Q. Did you ask Mabel?A. I did.Q. After you spoke to Mabel,what happened?A. It was near time for the bell to go back to work, and Mabel said shewould bring Joanne and prove that it was not so, and she came to my machineafter the bell had rung and brought Joanne with her.Q.What was said?A. Joanne said it was not so, and wanted to know why I went to Mabel.Q. Did you say anything to her?A. To Mabel or Joanne?Q. To Joanne?A.Mr. Rab came up and asked her to leave, that they had their pay andMabel told him that she had told the girls to come back to straighten outsomething.As related above, both Howard and Hartman testified that they never had goneto the restroom together.Hartman testified that on December 2 she went to therestroom at about 9 a. in. and again about 2 or 21/2hours later; that Howard wasnot with her;and that she neither spoke to nor was warned by Rab that morning.Hartman testified that she had several conversations with Sullivan on December 1.In this connection she testified,".on Tuesday is when I asked her if I was goingto be discharged...At my machine, she asked me who told me that I was goingto be discharged;I told her I just heard from some of the girls,and I thought I wouldask her to see if it were true,and she said 'no,' then she asked me again who toldme, I said 'Ailene Lackey' is the girl that told me. . . She called me into thecafeteria and she asked me again who told me that: I still refused to tell her... .I told her,I said, 'I won't tell you who told me,' but she said to me then, said, 'wewill go see Ailene and get it straightened out, because I have not told anybody youwould be discharged,'but Ailene had gone home that day at noon,so Frances said7 Employees McClenny, Eula Safrit, and Bonds testified to the same effect.Hartmantestified that, except when necessary, it was her custom to visit the restroom only twiceeach day, at 10 a in and 2 p. in.8 The testimony of Hartman confirms that of Cable in part.Hartman testified, "I hadstarted out of the plant and I met Joanne Howard, she was standing about half waybetween my machine and the door, and she was talking to Mabel Chapman,and I justbeard part of the conversation there; and while we were standing there talking Mr. Rabwalked up and said, 'All right girls, you have been paid, will you please leave the plant?'Mabel said,'Mr. Rab,these girls think I am the cause of them being laid off and I calledJoanne back to get that straight with her, that I had nothing to do with her being laid off.' " 198DECISIONS OF NATIONALLABOR RELATIONS BOARDshe would see her the next day," 9Hartman testified that she was dischargedby Sullivan at about 11:45 a. m. on December 2; that Sullivan said at the time, "Whenthe bell rings, go to the office, you're being laid off. ..Mr. Rab said your work isnot satisfactory.don't feel hurt at me, I cannot help it, I had nothing to dowith your being laid off"; 10 and that she went to the office with Howard and hada conversation with Rab.Concerning the conversation with Rab, Hartman testifiedas follows:When I walked in the office I said, "Mr. Rab, Frances told me I am laid off dueto unsatisfactory work, I would like to know what it is all about"; he said, "thatis a mistake, I have no complaints against your work, you have done very goodwork since you have been here," said, "Frances said I spent too much time inthe rest room, and I asked him then to call Frances in the office and get herface to face, for she gave me one reason and he gave me another, and he said,"it is no need to call her in, because when the Floor Lady took a stand theyhad to back her." . . . I asked him then for my separation papers, and hesaid I had not been working long enough to get separation papers, and I toldhim at least I could draw from the last place that I had worked; he said theEmployment Office at the place had never furnished him with SeparationPapers, and I asked him then again what was wrong with my work I had neverhad any complaint from it; he said my work was very good, he had no com-plaint, then he said, "in two weeks we are going to start a new Jacket Unit,and I will tell you what I will do," said, "you return to work on the 15th,"said,"come to the office before you go back to work, because you will have to cometo an agreement," and I asked him what kind of an agreement, and he said thatwould be discussed when the time came, he then said they were losing money,said they could close the Plant down and save money, said, not any of the girlshe had were experienced machine operators; I said, "they are not experiencedin this particular line of work, but they are experienced machine operators";he then started talking about he could operate on a 55 cents an hour basis, andthen he said he could bring the girls from up at the other Plants down here andoperate the plant; and I said, "you cannot bring the girls from up there downhere and work them for the wages we girls work for," and he repeated againhe could operate the plant on a 55 cents an hour basis; and I said, "not withthe girls you have here, you can't because they are all experienced MachineOperators;" and then he looked at me and said, "you are smart, I see I am goingto have trouble out of you"; then he said there was a little matter going aroundin the Plant he had to get settled, and I said, "you cannot settle that little matterwithout laying me off," and he said, "no, and I asked him what it was and hesaid you know without my telling you, he said a little handful of girls thoughtthey could take the plant into their own hands and operate it the way theywanted it operated, and before he would let them do it, he would stop themachines from being shipped out, he said by the middle of June he was planningto have five hundred employees there, but if this little matter was not settled,he would stop it at a 200 limit and operate it on that basis.Hartman testified that she had another conversation with Sullivan after leavingRab's office. In this connection she testified to the following: 11Iwent back on the floor, I started back to my machine and I met FrancesSullivan, my Floorlady, and I stopped and I said, "Frances, you told me you hadnothing to do with me being laid off, you said Mr. Rab said my work was un-satisfactory, butMr. Rab said that is a mistake, he has no complaintagainstmy work, but that you told him I spent too much time in the rest room"; andshe said, "Lib, that is not true, I have no complaints against your work," said,"you have done good work since you have been here"; I said, "come and go withme inthe office and get it straightened out, he tells me one thing and you tellme another," I said, "I would like to know the real reason for my discharge"; she9 There is no explanation in the record for the apparent contradiction in the above testi-mony of Hartman Sullivan denied the conversation. Ailene Lakey was called as a witnessby the Respondent, but was not questioned in this connection.10 Sullivan denied the above statements attributed to her by Hartman.n Sullivan denied having any conversation with Hartman. She also denied that she hadever instructed Hartman or any other employee to go to the restroom when idle or out ofwork.Howard testified that on one occasion she heard Sullivan tell employee Alice Barrowto go to the restroom so that Rab would not see her idle. This testimony was denied byBarrow. LEISURE LADS, INC.199said, "I have no complaints against your work," I said, "but you did tell Mr.Rab I spent too much time in the Rest Room and you didn't tell him you hadtold me to go to the Rest Room on several occasions to keep him from catchingme sitting idle when I didn't have work, you would tell me to go to the RestRoom until you could cut out for me," she said, "I did not tell him you spent toomuch time in the Rest Room, but everytime you went to the Rest Room fouror five girls would get up and follow you"; I asked her who, she called AliceBarrow's,Mabel Coble's, Joanne Howard's and Susanne Howard's names; andI said, "I have never gone to the Rest Room with either one of those girls northey have never followed me in there"; I said, "I didn't tell Mr. Rab that youhad told me to go to the rest room, but I will when I come back from the Un-employment Office"; I then went to my machine to get my scissors and personalbelongings.Howard testified concerning her discharge as follows: 12About five minutes to twelve on December 2nd Mrs. Sullivan came to mymachine, she had not spoke to me all morning in any way, she came to mymachine and said Joanne, when the bell rings I want you to go to the office andget your time, you are being fired; and I asked her has this got something todo with you cursing me yesterday and me not liking it; she said this is nothingpersonal between me and you, said Mr. Rab said your workis notsatisfactory,and I said well, I will see Mr. Rab.Howard further testified that she went to the office with Hartman and had a con-versation with Rab. In this connection she testified as follows:Well, we went in, he was sitting behind the desk, looked like he was scrib-bling or doodling or something, and I said Mr. Rab, what seems to be the troublehere, Frances said you said you are not satisfied with my work; and he said"why, I have not said anything about your work," said, "I don't really knowwhat job you do," but said, "Frances came to me and told me you spent toomuch time in the rest room, and for instance yesterday," says "I walked downthe line and Frances was sewing at a machine," says "I asked her, `Franceswhy do you have to sew don't you have enough girls to take care of the sewing',"and said "she told me that you were in the rest room and had been there fortwenty minutes"; well, I told him that that was not true, that I had not been inthere twenty minutes, and offered to call in another floor lady to prove it, be-cause I had been talking to her for a few minutes, which had took up morethan the time I actually spent in going to the rest room, usually I didn't stay butseven to ten minutes at the most, and on account of my having this conversationwith this other floor lady I had to hurry up in the rest room, and I was hurryingand was about to come out when she came in after me, and she came in cursingme and all the way back to the machine, and she grabbed me on the arm andwas hanging on to me..Well, he said then when I offered and told him thatMrs. Chapman could tell him I was not gone too long, because when I wentinto the cafeteria she was already there, and when Frances came and got me outof the rest room she was still in the cafeteria, and I figured if any one could clearme of being gone twenty minutes that she could, that he would not do it, andthat he said, "it is like this, when Frances takes a stand we have got to backher up, because she is the supervisor of the rest of the girls and if I go takingtheir word over hers she won't have any supervisory authority left"; and so Isaid something about not being fair, and he said, "well, I will tell you what Iwill do," said "I will put you to work under a new floor lady in a couple ofweeks," he said "we are going to open up another line of jackets and I will putyou to work under another floor lady"; and I said "I am quite willing to go onworking now under any floor lady," and he said it would not do, said "there isa matter in this plant any way that has got to be straightened out before I canput you back to work"; he said "when you come back in in about two weeks,"and he looked up at the calender, and he said "come back on the 15th, we expectto have the machines ready to work then," but said "don't go into the plant,come in my office and if we can cometo anagreement I will put you back towork"; and I said "can't this matter be straightened out and me still work,"and he said "I don't believe so"; and so I told him then, I said well, I need towork right then and it didn't seem right that he wouldn't call in the other ladyto clear me about being gone for twenty minutes, because I didn't make it a"Sullivan denied that she told Howard, ". . . this is nothing personal between you andme, Mr. Rib said your work is not satisfactory " 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice being gone; I went once in the morning and once in the evening, andsome time not even in the evening, but I did actually go once every morning,and I didn't take any smoking breaks for I don't smoke; and he would not evengive me a chance to clear myself on that charge of being gone so long but keptsaying to come back in a couple of weeks; and he would go on telling us howthey worked up in the plants up in Delaware, and then he talked on about he couldclose the plant out here down, he was losing money on it; he said the first weekI worked I put out, he named the payroll, I can't tell you the figure now, and wedidn't bring in but so much, didn't put out but so much and didn't bring in butso much, and he named about four weeks how that had happened, and said hewas going to get a permit to work learners after the first of the year, after thefirst of the year he was going to get a permit to work learners at fifty five centsan hour, and he said, went on talking about how good the conditions were inthis other plant, he said "if I had knowed it was going to be a handful] of peoplecome in and thought they could run this place to suit themselves we wouldnever opened the plant up here"; and every time I would try to get an answerfrom him as to the reason I was layed off, because he said one thing and Mrs.Sullivan said another.Rab denied the statements attributed to him by Hartman and Howard.He alsodenied that the conversation took place in his office.He admitted having a con-versation with them which "lasted two or three minutes at the most" in the "Recep-tion Room."He testified, "when they came in, they asked me could they expect ajob later and I said no; that is all that was said and I walked out." Sara Fisher,who was Respondent's bookkeeper and in charge of the office, testified, in substance,that shortly after 11:30 a. in. on December 2 Rab told her to figure up the time ofHartman and Howard and to have their money ready by 12 o'clock; that "rightafter the bell rang for 12 o'clock" Hartman and Howard came to the office andtalked to Rab in his office "at the most five minutes"; that Rab was present whenthey entered the office; that he paid them their mony; that a reception room and tworestrooms were between her office and Rab's office; that she could tell when anyonewent in or out of Rab's office because "you can hear folks ... going up and downthe Hall", and that 5 minutes after they first came in she saw them "as they cameout the little door from the Hall in the door that goes from the office into theFactory, or from the Reception Room into the Factory."Hartman testified that during the morning on the Saturday after her dischargeHarry Feit called her on the telephone.Concerning the conversation, she testifiedas follows:He said, "I am sorry to hear about what happened, but he was out of town atthe time and didn't know anything about it until he came home"; I said,"well,Mr. Feit, I am sorry too, I would at least like to know what I was dis-charged for"; I said, "Mr. Rab gave me one reason and Frances gave meanother," but they would not come face to face and stand up to the rightseither of them; I said Mr. Rab said, Frances said my work was-I spent toomuch time in the Rest Room, and Frances said Mr. Rab said my work wasunsatisfactory; he said Mr. Rab was right, Frances did tell him you spent toomuch time in the Rest Room; he said he didn't have the full details of it, buthe would investigate further and find out; said that he had heard our Financialstatus at home was not too good and that Mr. Rab told him I was coming backto work and that he had called me as a personal friend to inform me that ifthere were anything that we needed at home not to be afraid to call on them,they would be glad to finance it until I did return to work; I told him that Iwould not ask for anything, there was still banks in the City of Salisbury andwe had never been refused a Loan; he said, "what is the use to go to the Bankand get a loan and pay interest, when we will be glad to help"; he said he gotthis firm here into Salisbury, done the girls a favor by giving them a job andwhat did we do but turn around and stab him in the back. I asked him whathe was talking about and he said, "you know," said, "a little handful of girlsthink they can take matters into their own hands and operate the plant in theway they want to"; he then asked me if I knew that this same Firm had alreadymade preparation to build another plant right beside this one, but said, "dueto this little matter that is going around, I had it stopped"-I mean, he said hehad stepped in and put a stop to it; said he had brought lots of interests and lotsof trade into the City of Salisbury and said, "if this little matter is not settled,so help me God, if I never walk another step I will never, if this plant closes,Iwill never help bring anything else into the City, and if I find any new Indus-tries coming in, if I can keep them out, I will"; he then said, I asked him again LEISURE LADS, INC.201what this little matter was they kept talking about, I said that there is no manout there that is man enough to come and tell me what it is, I might be ableto help them and help myself both; he said, "you know what it is," said, "youare too stubborn to admit it"; he said, "they were going to need a supervisorfor the new Jacket Unit that was going up, and if I was smart and would co-operate with the Firm I would make a good Floorlady"; I then told him I wouldnot consider a Floorladies' job out there, the way those Floor Ladies hadabused and cursed the girls, I would not even consider a Floor Ladys' job";and I said "You talk about cooperation with the Firm," I said, "if the Firmwould cooperate with the girls more, they would get farther"; I said, "if I wasspending too much time in the Rest Room why didn't Frances come to me andtellme and then if I didn't cooperate to go to Mr. Rab"; he said, "if the FloorLady spent time running around telling the girls, the so-called-machine operatorsthey are wrong, they would not have time for any work"; I said, "if FrancesSullivan and some of the rest of the Floor Ladies spent some time with thosegirls,more than they did following Mr. Rab around over the Plant they wouldprobably get more work done."Feit admitted having a conversation with Hartman, but denied the statements at-tributed to him by her. In this connection he testified to the following:I returned to town on a Saturday morning; there was a message on my deskMrs. Hartman called; I called up Mrs. Hartman, she says to me, "Mr. Feit,"she says, "do you know what happened," I said "what do you mean, whathappened," something like that, I don't remember the exact words, but she toldme that she was fired.Well, I told her I was sorry to hear it, as I am alwayssorry to hear when anybody has anything bad happen to them; and she alsotoldme that she asked me, if I knew why she was fired. I explained to herI did not know why she was fired, and I had just come back in town and thatwas the first thing I had heard about it, and she told me she needed the jobbadly, that she had a payment on her car, a note due for $60.00, and she didn'thave the money; and I asked her how much she owed and if the car had enoughequity; she told me that she believed that she should have no trouble havingthe car re-financed; I remember, I believe, she said something about going toWinston-Salem about it, and I even told her that if she had any difficulties infinding anybody that would re-finance the car and get the payments down to asmaller sum, that I would recommend her to some Bank or some FinanceCompany that would be glad to re-finance the car, but as far as anything else,there is concerned, I never had that conversation with her. I only spoke toher about three or four minutes, if I remember, because I had to go away.Both Hartman and Howard testified that they returned together to the plant onDecember 15 and spoke to Rab.13 They testified, in substance, that they remindedRab that he had told them to report back on December 15 and to come to the officebefore going to work; that Rab denied that he had mentioned any specific date butadmitted that he had told them to come back "in a couple of weeks"; that he toldthem that he was not hiring anybody as he did not get the new line of machines;that they asked him for separation slips; and that he instructed a girl in the office tofillout the slips.The separation slips which Hartman and Howard received from the Respondentshow the reason for termination of employment as, "no work available." Inthe space provided for the employer's signature appears "Louis Rab by S. Fisher." 1413Rab denied having any conversation with Hartman and Howard on December- 1514The other six employees named in the complaint received separation slips identical tothe aboveDuring cross-examination of Hartman, Joanne Howard, Johnston, Earnhardt,Wise, and Susanne Howard, the Respondent developed that they had applied for unemploy-ment benefits.Copies of the claims filed by then with the Employment Security Com-mission of North Carolina were received in evidenceThe claim forms of Hartman, Wise,Johnston, Earnhardt, and Susanne Howard show the cause of separation either as, "nowork available" or "NWA"; that of Joanne Howard shows, "no work available-lack oforders "They testified to the effect that when the claim taker questioned them as to thecause of separation, they presented their separation slips; and that they did not read overthe answers to the questions on the forms before signing Irene Barker, an "Interviewer"of the commission, testified as to her "usual and customary practice" in taking claims. Insubstance, she testified that she always obtained the information from the claimant inanswer to item No 11 on the foam, entitled "cause of separation from last job," regardlessof the reason given by the employer on the separation slip. Counselfor the parties stipu- 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the testimony set forth above that the witnesses for theparties agree on very few,ifany, facts;and that perjury is rampant in the case.At the hearing Sullivan,Waller,Holhauser, Teeter, Spry,Beasley,McClenny,MildredMeyers, Barrow, Bonds, June Meyers, Cable, Safrit, and Fisher all im-pressed me as reliable and credible witnesses.From their demeanor as witnesses,Hartman and Howard also impressed me favorably,but there are minor con-tradictions in their testimony,as related above.Chapman,Rab, and Feit did notso impress me.A careful review of the record has neither changed my observa-tions at the hearing nor aided me in arriving at the true facts in these two cases.If believed,the testimony of the Respondent'switnesses,aside from that of Chap-man, Rab,and Feit, completely discredits Hartman and Howard.Under the cir-cumstances,I am unable to resolve the conflicts with respect to the alleged conversa-tions, set forth above,that they had with Sullivan,Rab, and Feit.I also made nofinding concerning Chapman'salleged statements in the cafeteria on December 1.As stated above, both Waller and Holhauser impressed me as credible witnesses.Chapman is discredited hereinafter in connection with the discharge of SybilJohnston.However,Cable's testimony,to the effect that on December 2 Howardadmitted that Chapman did not make the remarks originally attributed to her,stands uncontradicted.Accordingly,I find that the General Counsel failed to prove by a preponderanceof the reliable and credible evidence that the Respondent discharged Hartmanand Howard because of their membership in and activities on behalf of the Union.Itwill be recommended that the complaint be dismissed as to them.2.Sybil JohnstonJohnston was hired by the Respondent on November 4, 1953. She worked atside seaming and sleeve setting on the T-shirt line under Floorlady Mabel Chapman.She joined the Union shortly before November 25 at the solicitation of FrancesWise.Johnston attended the union meeting on November 25 and was selectedfor the committee.Thereafter and starting on Monday,November 28, she dis-tributed union authorization cards to other employees at the plant "during lunchand before work."Concerning her discharge on December 3, Johnston was questioned and testifiedas follows:Q. (By Mr.Cohn.)Now, directing your attention to December 3rd, justtell us what happened that day?A.Well, on the morning of December 3rd, we drew names for Christmaspresents in our Department;Mabel passed out the names,you know whenwe drew one,each drew one for Christmas presents,and I thought it wouldbe a good time to get the names and addresses of all the girls in our Depart-ment so that I could send them a Christmas card;so I had this little bluenote book and I handed it to the girl behind me,Rose Holhauser and Iasked her to write her name and address in it,and I would send her a Christ-mas card, and she did, and she passed it to the girl beside her, and it wentall the way around our Department before I got it back; but in the meantimeMable came and sat opposite me, Mabel Chapman, and she said "whose littlebook is that,"and I said"it is mine, and I want your name and address in it too,"and she kinda blushed and said "I have already put mine in it," and then thebook came back to me, and shortly afterwards Mabel came to me and shesaid "Sybil,you sleevers are so far ahead, the hemmers will never catch up"and said "I just don't know what I am going to do"; and I said "Mabel, youneed another hemmer," there were just two hemmers, and she said "no, saidMr. Rab said that two hemmers should be able to keep up with the work thatwe put out,and I said"well, do you want us to slow down"and she said "no,you are doing all right, said the hemmers will just have to do better" andthen that was all of that conversation.Q.Well, when,about what part of the day was that, before or after lunch?A. I believe that was right after lunch.Q. All right, now, did you see Mr. Rab after that?A. Yes, sir,he came and stood right by my machine and watched me forthe first time he had ever done that before, he just stood and watched mework, it seemed like it was five or ten minutes,of course I don't guess itlated that Elizabeth RTinkley and Agnes Russel,claim takers or interviewers of the Com-mission,would testify to the same effect as Barker.The evidence shows that these 3interviewers signed the claim forms of the 6 employees named above. LEISURE LADS, INC.203was that long,but it seemed that long by him standing there staring, and thenat quitting time, well,Iwas putting my sweater on and everybody else inour Unit had gone, and Mabel came running back there with a pay envelopein her hand, andQ.What day of the week was this?A. It was on Thursday.Q. Did you usually get paid off on Thursday?A. No, sir, we got paid on Friday.Q. Go ahead.A. Andshe said"Sybil,said you girls are so far ahead,saidMr.Rab saidIwould just have to let you go, said it was between you and Vivian, youand Vivian came in the same day, and said I don'tknow which one to pick,and Mr. Rab picked you.... And I said"is that the real reason, Mabel," and she said"that is allI can tell you,"and I walked out.Q. Did you ever see Mr. Rab after that?A. He was standing at the door when I went out,but I didn't speak to him.Johnston testified further that Anne Shoe and Doris Grahm,who performed thehemming operation, were in front of her on the line; that they were hemming shirtswhen she was hired on November 4, that there was "a large accumulation" ofshirtswaiting to be hemmed when she was discharged;that there were three regu-lar sleevers;and that other employees at times performed the sleeving operation.Johnston testified that she called the plant on December 10 to ask for reinstate-ment and that Feit answered the telephone.As to the conversation,she testifiedcredibly, "Well,at first,he didn't recognize my name, and he asked what I coulddo, and I told him that I sleeved, and he went on to talk about what a nice placethey had out there,and so then I told him that I had worked there and had beenlaid off, and then he just turned cold of a sudden,and said, 'no,there is nothinghere at all, we don't have a thing to do.' " 15Employee Vivian Bradshaw testified that on December 4 she overhead a con-versation between Chapman and employee Howard Williams,a mechanic who wasworking on her machine at the time.In this connection she testified,"HowardWilliams asked Mabel Chapman why was Sybil Johnston laid off;Mabel said be-cause the work was piling up for the hemmers,Howard Williams asked her wasshe [Johnston]mixed up in the Union business.Mabel Chapman said she didn'tknow but there was someone in the Union that was telling who the ones thatwere in it,and she had turned a list in and they were going to let them go, oneby one; Howard Williams said he was against the Union business and that is all,"Chapman denied the statements attributed to her by BradshawShe admitted hav-ing a conversation with Williams,but testified that it took place at the collar turn-ing machine about 20 feet from Bradshaw'smachine.She testified that Williamsasked her why Johnston was laid off and if it was because of the Union;and thatshe replied,"certainly not, take a look over there at the shirts we have piledup . . . you will know why Mr Rab discharged her "Williams testified that hehad a conversation with Chapman about "a day or two" after Johnston's dischargeat the collar turning machine,which he estimated to be about 40 or 50 feet fromBradshaw'smachine.He denied the statements attributed to Chapman by Brad-shaw, and testified, "We were talking about the parts for the hemming,and Mabelsaid `when do you think we will ever get the parts for this third hemming machine,'and I said `I don't know,itdon't look like we are going to get them' and then Iasked her why was Sybil laid off,and she said`Well, you see the pile of work,we had to let one go, and she was the last one hired.' " He also testified that heasked Chapman if Johnston was laid off because of the Union and that he hadheard union talk in the plant for several weeks before the conversation.Bradshaw impressed me as a reliable and credible witness.Accordingly, I credither testimony concerning this conversation and find that Chapman's remarks con-stitute interference,restraint,and coercion since they contain a threat of reprisal.There are contradictions in Williams' testimony,particularly with respect to workon the two hemming machines in questionFurther,the evidence shows that theparts for the third hemming machine were not ordered until January 5, 1954.Chapman testified that she first heard of union talk in the plant "about the last ofDecember"when "one of the girls, I don't remember who, told me,said there wastalk of it in the rest room."This testimony conflicts with her testimony concerningher conversation with Williams.When during cross-examination she was asked toexplain the discrepancy,her testimony was incredible.'y Felt denied the conversationHis denial is not credited. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Cora Mae Hagler 16 testified credibly that she had a conversation withChapman "sometime right after Sybil Johnston was laid off." Shetestified, "..Iwas laughing and talking with her and told her it was the first time I heard anybodygetting fired because they did too much work. . . . 1 said some of the girls saiditwas due to the Union, Mabel never did directlytellme it wasthe Union was thereason why. . . . She did tell me that the girls ought not to get anything like thatstarted, because they knowed they would all have no jobs if they did, and .. .That Mr. Rosenstock 17 had said that he didn't have anything in that building outthere except his machines, and nary other plant he owned was run by a Union andbefore that one went Union, he would lock it and take his machines out." Chap-man deniedthe statements attributed to her by Hagler, and testified, "I have neverhad a conversation with Cora Mae Hagler."Her denialisnotcredited.It isfound that her remarks to Hagler constitute interference, restraint, and coercionsince they contain threats of reprisal.Concerning Johnston's termination, Chapman testified, "Mr. Rab told me that wewould have to lay off one of my side seamers and sleeve setters, that the hemmerswere too far behind, I asked him which one was he going to lay off, he said .`The last one that was put to work'; I told him that Vivian Bradshaw and SybilJohnston came in the same day. . . He asked me to go to the office and get theirapplication blanks for him; I got them and gave them to him and he looked atthem and Sybil Johnston's was dated September 25th and Vivian's was dated Sep-tember 24th. . . . He said Sybil Johnston was the last one hired, said her applica-tion is a day later than Vivian Bradshaw's, said we will let Sybil Johnston go untilwe have more work for her and then we will put her back to work..Iwentto Sybil and told her that Mr Rab told me I would have to lay her off until thehemmers got caught up, and he would probably put her back to work." OtherwiseChapman denied the statements attributed to her by Johnston. She admitted, how-ever, signing Johnston's notebook.Chapman testified further that her conversationwith Rab took place during the morning of the same day that Johnston was laid off;that hemming did not start until the "latter part" of November; that about 400dozen shirts were waiting to be hemmed when the hemming machines were put intooperation; that about 500 dozen had accumulated by the time of Johnston's layoff,that no one was hired after December 3 to take Johnston's place, that Loree Eudywas hired as a hemmer to take the place of hemmer Doris Grahm who took a leaveof absence for about 2 weeks; that Eudy remained after Grahm returned and per-formed odd jobs until the third hemming machine was ready "the latter part ofMarch"; that during this period of time Eudy workedon side seamingand sleevesetting ahalf day each week: that Eudy worked steady at hemming after the thirdmachine was put into operation and did no more sleeving; that the hemmers workedovertimestarting"around the last part of November"; and that when Grahm re-turned from her leave of absence, Rab ". . . told me he was going to put on an-other hemmer to keep Doris and Anne from having to work so much overtime,and to keep Loree [Eudy] on doing odd jobs until the hemmer camein, and hewould put her back to hemming."Rab denied that he stood by Johnston'smachineon December 3 and watched herwork for 5 or 10minutes.Concerningher termination of employment, he testifiedas follows:Sybil Johnstonwas notdischarged, she was layed off.The first week in Decem-ber I was on the floor, and we have a knitters department, and I went over to theknitting department and I spoke to the floor lady, and I looked around and therewere an awful lot of shirts laying around which were waiting to be finished hem-ming, and we went in the office and we discussed that, and the floor lady askedme what to do; I said well, the best thing to do is to cut down one of thesleeve setters and seamers, and she said which one do you want me to cut down,and I said the last one that you hired would be advisable to lay off. She said,well, the last two were hired the same day. I called over the girl from the officeand I told her to get those two applications, and I noticed that one application wasmade out a day later, Sybil Johnston's application was made out a day later thanthe other one, and I said this is the girl that you aregoing tolay off, and thatwas done.He also testified that Johnstonwas notreplaced; that Eudy was retained when Grahmreturnedfrom her leave of absence because ". . . we were still behind with a lot ofHemming and I told the machinist to get another Hemmer . . . and when the new16 As related above, Hagler was discharged on January 15, 1954, by Floorlady Doris Bost.17 It was stipulated by the parties that Rosenstock is president of Respondent. LEISURELADS, INC.205Hemmer came in, we put it on the machine and we had three Hemmers going"; andthat before the third hemming machine was put into operation, Eudy "was doing every-thing," including sleeving, "but very little of that."Doris Grahm testified, in sub-stance,that she was hired on October 27; that she did not start to hem shirts until"the last of November" because the machine needed special hemming attachments;that she performed odd jobs until that time; that about 500 dozen shirts had accumu-lated when she started to hem; that starting sometime before Christmas she and AnnieShoe worked overtime until the third hemming machine was put into operation; andthat Eudy performed odd jobs, including sleeving, when she was not hemming.Shoetestified that she was hired on October 27; that she did not start hemming until "thelatter part of November," at which time about 400 dozen shirts were waiting to behemmed; and that about 500 dozen had accumulated on December 3 when Johnstonwas laid off.Williams testified that hemming of shirts did not start until "the last of November"because "we didn't have the attachments for the hemmers and work was being heldup"; that he gave the order for the parts to a representative of the Singer Sewing Ma-chine Company; and that when the hemming operation commenced, "there was aplatform about 20 feet long and [the accumulated shirtsl were filed up six feet high,I don't know how many dozen, but a bunch of them." Concerning the operation ofthe two hemming machines before the special parts arrived, his testimony wascontradictory.He first testified that the machines were operated.Later he testi-fied that no sewing was performed on the machines.There is no contention on the part of Respondent concerning the quality or quantityof Johnston's work.The Respondent contends that she was not discharged but laidoff, and that she was not replaced by a regular sleeving operator. It admits that thesleeving operation was performed at times by other employees, including Eudy. Itapparently contends that the layoff was caused by reason of the fact that the hem-mers were behind in their work and that shirts were accumulating.The evidence conclusively shows and I find that the hemming operation on T-shirts did not commence until near the end of November; and that on December 3there were about 400 or 500 dozen shirts to be hemmed. Even with these factsestablished it is difficult to understand the Respondent's defense.The evidence does not disclose that any of the three sleeving operators were idlebecause of a lack of work before December 3. Therefore, it follows that otheremployees had to absorb the work formerly performed by Johnston.Under thecircumstances, the fact that Johnston was not replaced by a regular sleever is notconclusive.In my opinion, the General Counsel made outa prima faciecase.Chapman'sstatements to Bradshaw and Hagler, found above, show that the Respondent had anantiunion animus and was keeping a close watch on the union activities of its em-ployees.On the other hand, the Respondent's defense is not supported by substan-tial or reliable evidence.It is significant that Johnston's employment was terminated without any noticeand on the day before the employees received their pay.There are discrepancies be-tween the testimony of Chapman and Rab.Chapman testified that her discussion withRab took place "right in front of the machine where all the shirts were piled up forthe hemmers"; and that he told her to go to the office for the applications.Rabtestified that the conversation for the most part was in the office and that he told SaraFisher to get the applications.There is no explanation by Rab as to the necessity forlaying off any employee or as to why he decided to lay off a sleever rather than an em-ployee on some other operation.The Respondent conclusively proved that on De-cember 3 it was in need of another hemmer, not that it had too many sleevers.Accordingly, it is found that on December 3, 1953, the Respondent dischargedSybil Johnston because of her membership in and activities on behalf of the Union.3.Daisy EarnhardtEarnhardt was hired by the Respondent when the plant opened on October 27,1953.She worked on the pants line under Floorlady Doris Bost. She attended theunion meeting on November 20 at Hartman's home, and joined the Union at that time.Thereafter, she solicited three employees at the plant to loin the Union, but did notdistribute any authorization cards.On December 3, at the request of employee Kate Smith who occupied the ma-chine next to her, Earnhardt circulated a sheet of paper among the employees in herline inorder to get their names and addresses for Christmas cards.18Earnhardt testi-16 Smith denied Earnhardt's testimony in this connection. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that after lunch on December 4 she had a conversation with Bost; that Bost askedher who had circulated the paper; that she admitted that she had in order to get namesand addresses for Christmas cards; that Bost said, "Don't you know the girl that donethat yesterday got fired for it, she told they were for a Christmas Card, but they werefor the Union"; 19 that she answered, "I didn't know it,.do you reckon they willfire me"; that Bost replied, "I don't know"; and that Bost looked at the sheet ofpaper with her permission.20Concerning her discharge later that same day, Earnhardt testified as follows:Well, I sewed all the evening and just about time, 4:30, it was on pay-day, andwhen she brought the envelopes around to give us our envelopes, well, sheusually would give mine the third or fourth envelope as she handed them out,but she didn't, she kept mine, and I said, "the bell had already rung for usto get off" and I followed her up, she walked on down the front, and I followedher, and she said, "just a minute, Daisy, I have something to say to you," soshe handed me two and I said what is this other one for, and she said I amsorry, but Mr. Rab said he just cannot use you any more, and I said, "wellDoris, will you come and go with me in the office," and she said, "yes, I will,"and she went with me in the office, but she turned and walked out..Well,Iwent in and Mr. Rab was using the 'phone and Mr. Feit told him there wasa lady wanted to talk to you, and he said, "all right, in just a minute," andwhen he got through using the phone I laid both the envelopes down and said,"what are these for?" . . . and he said, "you know what it is for, becauseyou are fired, because you tried to take matters, you girls tried to take mattersin your own hands, as you are going around telling people that was for Christmas.cards when all the time they were for the damned Union, said if you had wantedthe names of the girls that you had on this piece of paper, said you ought tocome in the office and get them from the office or either ask your Supervisoror Floorlady if it would be all right for you to go around and do that withouttaking matters in your own hands. . . . So I went on to tell him I had quit agood job to come out to work for him and then that is the way that the resultsI got, I had got fired, and that I needed to work, so I told him and he kept ontalking and Mr. Feit kept on saying "Mr Rab, you are talking too much,"he said that three times..I told him they were for Christmas cards..He said "Christmas cards baloney," said "that is what the girl got fired foryesterday," said "she went around claiming she was getting them for Christmascards, and all the time they were for the Union," and I told him "this list ofnames is not for the Union," I said "I am for the Union, and I will do every-thing I can to help to bring the Union out here," is all I said, I walked out.Cora Mae Hagler testified that "right after Daisy [Earnhardt] was laid off" shehad a conversation with Bost.Hagler testified credibly, "I was put back on amachine back there beside of where Daisy was at work, and she was not at work,and I asked Doris where she was, and she said she got laid off, and I asked what for,was it due to the Union . . . starting up out there, and she said she could not saydirect, but she thought so..And she asked me if I knew anything about theUnion, and I told her no, it had never been discussed with me, and she asked me ifI found out or heard anything would I tell her, and I told her I would." 21 It isfound that Bost's interrogation of Hagler concerning the Union constitutes interfer-ence, restraint, and coercion.Bost testified, in substance, that she was hired by the Respondent on October 27;that she was made floorlady over the pants line after about 2 weeks; that duringher first week in the job of floorlady she twice asked Earnhard "to please sew thepocket placket on the right side of the pocket, the side that was not notched"; thatduring the weeks of November 11 and 23 she had "a great deal of difficulty" withEarnhardt because she failed to mark with chalk on top of the bundles the size andshade of the material; that as a result of Earnhardt's failure to mark the top pocket on19As related above, Johnston was discharged on December 3. The record shows that shealso circulated a notebook in order to get names and addresses for Christmas cards.20 Earnhardt testified that she made a copy of the paper and gave it to Smith. Bostdenied the above statements attributed to her by Earnhardt. She testified that she did notask Earnhardt for the paper; that Earnhardt offered her the paper; and that she toldEarnhardt that she did not want it because she knew of the custom of sending Christmascards21 Bost denied the above statements attributed to her by Hagler, and testified, "I neverhad such a conversation with Cora Mae Hagler " LEISURE LADS, INC.207the bundle she (Bost) several times had to go through the bundle,examining some288 plackets, in order to find the one with the chalk mark showing the size andshade; that she "pleaded" with Earnhardt to mark the bundles correctly; and that"after this continued, I spoke to Mr. Rab about it, and he told me to give her afinal warning and tell her if she didn't do her work better, she would be discharged,and I did, and during the next week, she continued to turn out work as she hadbefore, so I told him, and he told me to discharge her on Friday, the followingFriday.22Concerning Earnhardt's discharge on December 4, Bost testified, "... Igave her the [pay] envelopes, and I told her that she had been warned, and thatMr. Rab said he could not use her any more, wasting material and time with her.23She said `you are firing me on account of the Union, aren't you,' and I said`Daisy, no one said anything about the Union,' she said 'I want to speak to Mr. Rab.'I said . . 'I will take you to Mr. Rab' and I did." Bost also testified that whenshe took Earnhardt to the office, Feit was present with Rab in the reception room;but that she did not remain during the conversation.The testimony of Mildred Meyers and Eula Safrit supports Bost's version ofEarnhardt's discharge.Meyers testified, "Well, the evening she was discharged, wewere fixing to go home, I was gathering up my jackets and she and Doris came bymy machine and I heard Doris say she was letting her go, she could not keep herany longer, she had been messing up the material." Safrit testified, ". . . Doris wasgiving out the money, she had just handed me mine, and Daisy walked up and askedDoris for her money, and Doris handed Daisy her money, and Doris said `Daisy, Iam sorry, I am going to have to let you go', Daisy said `why, because of the Union,'and Doris said 'no, your work is not satisfactory.' "Kate Smith testified that "a good many times" she heard Bost talk to Earnhardtabout marking the shade letter on the top of the bundle; that she saw Bost takebundles apart in order to find the size and shade; that she also heard Bost talk toEarnhardt about not sewing pocket plackets properly; that Bost had to rip theplackets off the pockets and sew themagain;and that she never did hear Bostthreaten to discharge Earnhardt.Concerning Earnhardt's discharge, Rab was questioned and testified as follows:Q. Do you know why she was discharged?A. Yes, sir, the latter part of November, 1953 Doris Bost, the floorladyin the pants department, complained to me about her work, that she put theplackets on the pocket wrong, sheisnotputting them closely to the notcheswhich have to meet with the notches on the pants; and also our work runswith a lot of sections, we might havesome timefive sectionsin onebundle,or six sections, and they are made out according to the alphabetical formA, B, C and D, and when she has finished the form the section is not markedon it,and she has to go through the whole thing and find the sections, andit takes away most of her time, and it don't give her much time to providethe othergirlswith work. I told her, you go over to Daisy and give her awarning that she has got to do better work, wecannot usethat work, and ifshe don't we will have to discharge her.Q. Throughout this case there has been testimony relating to the workthat Daisy Earnhardt, and the word shading was mentioned a number of times.Now, how does that relate to her?A. It is the same thing.Q. You are using section and shading-A. As the same thing. Some will say shadingand somewill say section.Q. Now, the testimony is that, from Doris Bost, floor lady on that pantsline, that Daisy Earnhardt was discharged by you because her work was unsatis-factory, and after you had told Doris Bost to give her a warning and thatshe would be discharged.Did Doris Bost talk to you again after that?A. Yes, sir, she did.Q. And did she tell you that she had warned Daisy Earnhardt?A. That is right, she did.21Earnhardt denied that Bost complained to her for sewing the pockets wrong. Sheadmitted that Bost on many occasions had to rip the plackets off, but testified that fourother employees at times made pockets, and that she did not know of Bost ever having torip any pockets that she had sewedShe also denied that she had failed to chalk the sizeand shade on top of the bundle, and that Bost warned her before December 4.2z Earnhardt denied that she was told that her work was unsatisfactory by either Bostor Rab. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And did she say how Daisy Earnhardt's work was then?A. Shetoldme that her work has not improved at all, and she is stillhaving the same trouble with her,and I told her to let her finish the weekand discharge her.Rab denied the statements attributed to him by Earnhardt.Contrary to Bost'stestimony, Feit denied that he was present when Rab spoke to Earnhardt.He alsodenied the statement attributed to him by Earnhardt.Earnhardt,Meyers, Safrit, and Smith all impressed me favorably as witnesses.Bost did not.Heretofore, Bost, Rab, and Feit have been discredited.I believe and find that the General Counsel has sustained the burden of provingthat the Respondent discharged Earnhardt on December 4 because of her unionmembership and activities.In so finding,I credit Earnhardt's versions of her firstconversation with Bost on December 4 and of her later conversation with Raband Feit.In view of the conflicts between the testimony of Earnhardt,Meyers, Safrit,and Smith, I make no findings with respect to the quality of Earnhardt's work orher conversation with Bost at the time of her discharge.Even if theRespondent'switnesses were to be credited in this connection, I am convinced that the Respondentraised the defense as a pretext for Earnhardt's discharge.The evidence showsthat the plant did not open until October 27; that the employees were new to thework and had to be instructed; and that the quality and quantity of the work ofmany of them was poor during this period of time.As to the quality of the workduring November, Rab himself testified that a "substantial part" of the employeeswere not doing their work properly.Further, Smith was not questioned and didnot testify concerning the times when she heard Bost talking to Earnhardt.Smithdid testify that she was present "just about every time" when Bost talked to Earn-hardt; and that, contrary to Bost, she did not hear Bost warn Earnhardt that shewould be discharged if her work did not improve. For the above reasons, andin view of the discrepancies between the testimony of Respondent'switnesses, Ibelieve that the substantial and credible evidence preponderates in favor of theGeneral Counsel's case.4.FrancesWiseWise was employed by the Respondent on October 27 as a sewing machineoperator under Floorlady Sullivan.After 2 days her job was changed to clippingand turning collars. In this job she turned collars for Chapman's and Ingram'sunits,in additionto Sullivan's.Wise joined the Union on November 23 when solicited by employee SusanneHoward in the ladies'restroom.Immediately thereafter,Wise distributed unionauthorization cards to other employees.She attended the union meeting on Novem-ber 25 and was selected for the committee.Wise testified that on or about December 3 Floorlady Chapman came to hermachine and asked her if it was her"thing" that was being "passed around"; thatwithout looking to see what Chapman had she replied that she did not know;thatChapman then left but returned a few minutes later; and that Chapman"toldme that this note book that Sybil Johnston was passing around to get namesto send Christmas cards.she thought it was mine, that my name was ontop of the list." 24Wise testified that she also had a conversation with FloorladyIngram at about the same time.25In this connection she testified credibly andwithout contradiction, "We were discussing about so many girls being fired andlaid off, coming in and going out,that is what brought the conversation up, andthen she said that Mr. Rab had asked her . . . why there were so many girls goingout of other units.because of the union, and there were not any goingout of her unit, and she told me that she didn'tstand around and listen to seewhat her girls had to say. . . She told me that she had told him" From allthe evidence it is clear that"going out . . . because of the Union" meant dis-charge or layoff for union membership and activity.Accordingly, it is foundthat Ingram's statement is violative of Section 8 (a) (1) of the Act since it containsa threat of reprisal.Concerning her termination of employment on December 10, Wise testified asfollows:Well, when I went in there that morning Mr. Rab was out of town,Iwent tomy table and I called Frances [Sullivan] over and I told her that I didn't have24 Chapman denied that she had the above conversation with Wise.25 Ingram did not appearas a witnessat the hearing. LEISURE LADS, INC.209too much work there,.she said,"well, I am going to keep you busy untillunch time";so it seems that I did have plenty of work and as I went to Mrs.Chapman's unit and found she had two girls making collars for the jackets, whichkept me pretty busy,.I had plenty of work all that morning;at one timeIwent over into Frances' unit,that was about a quarter after eleven,. . .Andas I came back,I looked up at the time clock and I thought I missed my timecard out of the rack,.So, I was waiting for her to come to tell me andabout 5 minutes to 12 she came to my table, her husband Dorsey Sullivan cameup and stood behind her,26 and she told me that Mr.Rab had left word for meto be laid off,for me to go by the office and pick up my check whenever thewhistle blowed. . . .I asked hei,I told her my card was gone out of the rack,I asked was they going to pay me in full? She said,"I guess so,"and I said,"well, I had never been paid in full before in my life and laid off,I call thatfired. . . . She told me . . . that I would be called back to work."Wise testified further that she called Sullivan at her home about a week after shewas laid off;that she asked Sullivan when she would be called back to work; thatSullivan replied that she did not know; and that Sullivan admitted that Patricia Wardhad taken over her job.27Wise returned to the plant on December 14 and obtained a separation slip fromFisher.As related above, the slip shows,"no work available"as the reason fortermination of employment.The slip also contains the notation,"no wages in lieuof notice."28As of the date of the hearing herein,Wise had not been recalled towork.Susanne Howard testified that on December 11 Ruby Brown took Wise'splace at the collar turning machine.Rab testified,in substance,that"Wise quit;she was not discharged"; that onDecember 9 "sometime in the afternoon"he noticed that there were no collars onWise's table;that he brought her a bundle of jackets and asked her to turn them;that she said, "Mr. Rab I am not going to turn jackets and collars"; 29 that he replied,"well, you have no collars, . . . you are the first girl in 25 years that ever turnedme down"; that Wise later came to him and said she wanted her "time"; that "I saysI have no money now, and she walked away"; that later that same day Sullivan toldhim that there were not many collars being made; that he said, "I know that,.youknow that Frances Wise used to turn jackets"; that Sullivan asked him what sheshould do when the collars ran out;that he told her,"let her turn all the collars youhave, and when you have no more collars for her just lay her off";that he phonedthe plant on December 10 at about 10 a. in. and spoke to Sullivan; that she told himthat she had no more collars and asked him what she should do with Wise; and thathe told Sullivan, "if you have no collars just lay her off."Concerning Wise's termination,Sullivan testified to the following:Well, on December 9th Mr. Rab came to me and he told me about the incidentwhere he had taken a bundle of coats to Frances Wise and she refused to turnthem,and I told him, I said"well, he had planned to leave that night,"I said"well, we are going to be out of collars tomorrow,what am I going to do withFrances Wise since she don'twant to turn coats,"and he told me, said"well, youwill have to lay her off for a few days,"so she came to work on December 10th,that morning, and about the middle of the morning,she came to me and shesaid "Frances, what am I going to do now," said "I am almost finished with mycollars," and I told her, I said"I am going to try to find you something to do,"and I then went around to the girls' machines that were sewing collars and Igathered up all they had, and asked them did they have any more, and theysaid no, and I told them well,that was all. . . . Well, then, we had enoughcollars to keep her busy, she was not real busy up until lunch time, and I wentover to her a few minutes,about ten minutes before lunch,and I told her thatwe had no more collars and I was going to have to lay her off for a few daysuntil it was some more cut, she told me, said "Frances, you are not laying meoff, you are firing me"; I said"no, Frances,I am laying you off,I am not firing"Dorsey Sullivan was employed in the cutting department.He did not appear as awitness at the hearing.a' Sullivan denied that she had the above conversation with Wise28The separation slip of Susanne Howard, whose case is discussed hereinafter, alsocontained the above remark21Wise admitted that she had refused to turn jackets for Rab, but testified that theincident took place about November 17, and not on December 9.Wise also testified thatshe turned jackets"practically every day,"and that she turned jackets after her refusalabout Novembei 17. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou"; and she said "you are, and I want all my money";.Well, I toldFrances, I told her I would seeif Sarahad enough money, andif shethoughtIwas firing her, that she could have it her way, if she wanted it like that, butIwas laying her off; and so she went on into the office at lunchtime and shenever did call me, she never came back to the plant.Sullivan further testified that Ruby Brown after Wise's termination "could havehad to cut a few extra collars, and maybe she turned say a half dozen collars thatwere missingout of a cut"; that otherwise the turning machine was not operated for"a period of three or four days, until they got the next cut out"; and that employeePat Ward was then assigned to operate the machine.Sara Fisher testified that Rab called the office at 10a. in. onDecember 10 andspoke to Sullivan; that after the conversation Sullivan told her to have Wise's payat lunch time as there were no more collars to turn; and that "just before lunchtime" Sullivan came back to the office and asked her to prepare Wise's pay in fullsince "Wise demanded all of her money, that she was quitting."Annie Shoe testified that on December 9 she overheard a conversation betweenRab and Wise; that "Mr. Rab asked Frances to turn coats and she flatly refused, saidshe would not turn coats and collars too", that Wise then told her and Doris Grahmthat she would "not turn coats and collars too"; and that she later heard Wise tellRab, "If you will give me my time, I will go home."Betty Holhauser testified that on December 9 she had the following conversationwith Wise:... she said "Mr. Rab asked me to turn coats, and I told him I would not turncoats and collars both, and I also asked him to give me my whole time, andhe said he would not." 30Holhauser testified further that on December 10 she was making collars; that sheran out of collars at lunch time, and that Wise "came to my table that morning andkept rushing me, told me to hurry and get up some collars, that she was out andshe was going home at lunch time."Elsie Barrier testified, in substance, that on December 10 she was making collars;that "by the middle of the morning" she started to run out of collars; that Wise thentook parts of a bundle from her; and that Wise "said she was wondering whatshe would have to do when she got caught up, because she didn't want to turn anycoats."Mary Rattz testified that on December 10 she was making collars, thatat about 10.30 or 11 a. in. Sullivan came to her machine and picked up some bundlesto take to Wise; that "she [Sullivan] asked me if that was all the collars I had,I said `that is all the collars I have on my machine to sew,' and she said `that is allthere is up at the cutting table' "; and that Pat Ward took Wise's place at the collarturning machine.In this case, as in the above cases of Hartman and Howard, I find that the GeneralCounsel has failed to sustain the burden of proving that the Respondent laid off ordischargedWise discriminatorily.From my observations at the hearing, Wise,Sullivan, Fisher, Shoe, Holhauser, Barrier, and Rattz appeared to be reliable andcrediblewitnesses.If credited, the testimony of Shoe and Holhauser would dis-credit that of Wise in material respects.Although the Respondent does not contendthatWise was laid off or discharged because of her insurbordination, it does contend,in effect, that she was laid off because there were no more collars for her to turnand she had refused to turn jackets. In my opinion, the time of her refusal isimportant.According to Wise, the refusal took place on about November 17, andthereafter she turned jackets. If this testimony is credited, the incident becomesirrelevant and immaterial; and my finding herein would be otherwise.On the otherhand, if her refusal took place on the day before her layoff, as testified to by Rab,Shoe, and Holhauser, the Respondent's action appears reasonable.The evidenceconclusively shows that collars were running out during the morning of December10.This is apparent from the testimony of Wise herself. If she had refused to turnjackets the day before, the Respondent had no alternative but to lay her off.It is undisputed that Wise was not recalled to work and that she was replaced atthe collar turning machine.However, if Wise refused to turn jackets on December9 and if Sullivan's version of the conversation at the time of the layoff is credited,the Respondent's failure to recall her to work also appears reasonable.For these reasons I make no findings as to the above conversations between Wise,Chapman, and Sullivan, and will recommend that Wise's case be dismissed.20Wisedenied makingthe aboveremarksto Holhauser. LEISURE LADS, INC.5.Susanne Howard211Howard was hired by the Respondent on October 28. She joined linings to jacketsin Sullivan's unit.She attended the meeting at Hartman's home on November 20and signed a union card at that time.On November 23 she distributed union cardsto other employees while in the ladies' restroom before work. She attended theunion meeting on November 25 and was selected for the committee.Howard testified that during the morning of December 10 her job was changedby Sullivan to sewing crinoline into the jackets, that Sullivan told her at the timethat the change was made "because the girls would not have any jackets to turn." 31Concerning a conversation with Sullivan at the time of her discharge on De-cember 11, Howard testified to the following:I noticed her husband was standing right behind her, or about three feet fromus, she went and got her husband at the other end of the room..She said"Susie, I am going to have to let you go," she handed me two envelopes, I said"what is that," she said "I am going to have to let you go," I said "why," shesaid "Mr. Rab said you are too slow," I said "what do you mean, too slow, youjust put me on this job yesterday," I said "wasn't I getting along fine on theother," she said "yes," and I say "what do you want to change me for," shedidn't answer, I said "you know I was making around thirty five or forty dozena day then," I was keeping two women busy all the time, then there was somebundles aside waiting on them, and I said I-or she said "I don't know nothingabout it, you will have to see Mr. Rab Monday, he is not here now."Howard also testified that she never had received any complaints about her workeither from Sullivan or Rab, and that both Sullivan and Rab had told her that herwork was all right when she was joining linings.32With respect to the reasons for Howard's discharge, Sullivan testified, in substance,that on her first job Howard at times put linings of the wrong size in the jackets;that "about three weeks before she was laid off, . . . she had just gotten where sheput more and more wrong size linings in them,.and I would tell her . . . andhelp her take them out"; that in ripping out the lining the material sometimes toreand had to be discarded, that the next week Howard put wrong sizes in "severalbundles"; that she told Howard at the time "that we could not have any more of that,that if she kept on, I would have to let her go, that it was costing a lot of money todo that"; that she told Rab that she thought that Howard should be discharged be-cause she made so many mistakes; that Rab said, "well, since she is an elderly woman,why don't you give her another job"; that she then changed Howard's job to stitchingcrinoline in jackets as "no sizes were involved", that on her second job Howard did notsew a "straight seam"; that as a result the crinoline had to be ripped out and dis-carded; that Howard performed this unsatisfactory work "just about every day" forabout a week before her discharge; that she again talked to Rab about Howard; that hetold her to discharge Howard if she was unable to do her work properly, and thatshe herself decided to discharge Howard without consulting with Rab again 33 Sulli-van denied Howard's testimony concerning the conversation at the time of discharge.Sullivan testified that the following conversation took place:Well, I told her that I had tried and tried to work with her, and she had made somany mistakes, that we could not just keep on, it was costing the Company a lotof money, and I would have to let her go, and she then said to me that wouldbe all right with her, that is what she had been wanting for a long time.Rab testified substantially the same as Sullivan with respect to Howard's dischargeEmployee Willene Carrell worked two machines in back of Howard on the samelineShe testified, "The first of December.Frances Sullivan was sitting on thetable at Susanne Howard's,.she was ripping the lining from the jackets and Iasked what she was doing, and she said Susanne had put the wrong size lining in thesleeve of the jackets. . . .She [Howard] didn't deny it; she was as near to Francesas I was.""a Sullivan testified that Ho«ard's job was changed "about a week" before her dischargeShe denied the above conversationsa Sullivan and Rab denied telling Howard that her work was satisfactoryHoward denied that she sewed linings of the wrong size into jackets. She testifiedthat "three or four times" Ploorlady- Ruby Biown brought her jackets which had liningsof the wrong size , and that she told Brown that she had not performed the work. Howarddenied that Sullivan complained to her about her work on the second job.369028-56-vol. 112-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Howard joinedlinings,Vonnie Bonds worked at a machine which was sepa-rated from hers by a table.Bonds testified that "at least twice" she heard Sullivancomplain to Howard about sewing a wronglining intoa jacket; that on another oc-casionwhen Sullivan brought a jacket to Howard for mending, she (Bonds) told Sulli-van that it was her jacket and mended it herself; 34 that during November Howard toldher that she wanted to be discharged as she was dissatisfied with the work, and that"I won't say it was a week, but it was several days" when Howard was changed toanother job.ImogeneMcClenny worked at a machine which was located directly behind thatof Howard's.She testified that on December 11 she heard the conversation betweenSullivan and Howard when the latter was discharged; that Sullivan told Howard thather work was unsatisfactory, and that Howard said, "that is what I have been wantinga long time."McClenny testified further that on "several occasions" she heardSullivan tell Howard that she had put the wrongsize lining in ajacket; that on anotheroccasion "just before" Howard's job was changed, Sullivan "brought a whole bundleback, I will say approximately between three to five dozen coats in it . . to Susanneand told her she had the wrongsize lining"; that Howard made no reply; that Sulli-van ripped out the linings from the jackets; that "several times" she (McClenny) heardHoward say that she wanted to be discharged, that on one occasion she suggested toHoward that she should quit, and that Howard replied, "If I quit, I can't draw my un-employment money."Employee Mary Cable testified, in substance, that Howard told that she was dis-satisfied with her work and wanted to be discharged in order to draw unemploymentcompensation; that on the day of her discharge Howard told her that she was goingto ask Sullivan for "her time that day" as she did not like to sew on crinoline;and that on December 11 Howard sewed her work improperly even after Sullivan com-plained that the jackets were "puckering" and showed her how to sew them correctly 35Employee Eloise Miller testified that "a week or so" before December I1 Howardtold her that she wanted to be discharged, and that Howard said, "I could draw moreunemployment than I can working up here."Susanne Howard did not impress me favorably as a witness.Accordingly, Icredit Sullivan's version of the conversation at the time of discharge, and find thatthe Respondent discharged Howard for cause. It conclusively appears from the testi-mony of the Respondent'switnesses,whom I credit in this connection, that Howardwas an unsatisfactory employee who was dissatisfied with her work and wanted to bedischarged in order to obtain unemployment benefits.6.Vivian Gobbles and Ruby ParrisParris and Gobbles were hired by the Respondent on November 16 and Decem-ber 1, 1953, respectively.Both worked as pressers in the pressing and finishing de-partment under Floorlady Mildred Murdock.Parris attended the union meeting on November 25.At that meeting she joinedthe Union and was selected for the committee to organize the plant.Thereafter,she distributed union authorization cards and solicited employees to join the Unionat their homes and at the plant "during lunch time, before and after work." Shealso attended union meetings which were held on December 8 and January 1.Atthe meeting held on January 1, the only employees attending who still worked atthe plant were Parris, Gobbles, and Mina Zimmerman.36Gobbles also attendedthe union meeting held on December 8 and joined the Union at that time.Concerning an incident on January 4, Gobbles testified credibly, "Well, on Mon-day morning when I went in to work, as I was crossing the room, Mr. Rab wasstanding back at one of the cutting tables, which is right close to the inspector'stable, and Mrs. Lina [sic] Zimmerman, and she passed by Mr. Rab, she said some-thing to him, I do not know what it was because I was not close enough to hear,but the minute she said it, Mr. Rab looked right straight at me, and he didn't sayanything, and all day long, he watched me."34Howard testified to the effect that Bonds was the one who made the mistakein sewinglinings of the «rong size into the jacketsBonds' testimony is contradictory in the aboveconnectionAt first she testified that she told Sullivan that it was her jacket on one ofthe two occasions when she brought jackets back to Howard. Later Bonds testified thatthis occurred at a different timeHoward admitted that on December 10 or 11 she told Cable, "if I had to do this kindof work, I ought to go hone," but denied telling any employee that she wanted to be dis-charged in order to collect unemployment compensation benefits.36 Zimmerman did not appear as a witness at the hearing LEISURE LADS, INC.213Parris testified to the effect that she was watched closely starting on January 4.In this connection she testified,"InoticedMi. Rab and Mrs. Murdock constantlywatching me, just walking around the tables watching me constantly all day, andthiswent on for three days, Monday, Tuesday and Wednesday.. .and this wasWednesday,which would be January 6th, I was engaged in a conversation withRuby Rusher and Evelyn Morris;.and Mrs. Murdock came to me and said"girls, cut out the picnic";Isays"all right"; the other two girls kept on talk-ing, but I stopped, that afternoon after lunch I was engaged in a conversation withAnnetteWise,who sits directly in front of me; Mrs. Murdock came to me andasked me not to talk, or to quit talking,I didn't talk any more at work; she didn'tsay anything to the other girl." 37Gobbles testified that she called Murdock at her home on Wednesday night, Janu-ary 6. In this connection she testified as follows:IaskedMrs.Murdock if Mr. Rab had been watching me more than usualfrom the Monday on up until Wednesday,and she said yes, that he was watch-ing, she said watching us, . . .And so I told her that I had gone down to theUnion Hall on Friday night out of curiosity to see what was going on, becauseIhad heard so much, and I didn't know what it was all about, and I had gonedown there for that reason,and she said,well, that she knew I had been downto the Union Hall that Friday night; I said "who told you" and she said thisgirl told her at lunch time that this other girl, we were still not calling anynames, were down at the Union Hall Friday night, and she said "Vivian, wereany of the other of my girls down there" and I said "no, they were not." Shesaid "could you tell me whether or not this girl had signed a card, would youtellme,"and I told her I could not tell her,because I did not know whethershe had signed a card or not,and she said that Mr Rab was going to callher that night on the telephone and she would talk to him and see if shecould not, I guess, talk him into letting me stay on,because-she said shecould not do anything for the other girl.Murdock admitted having a conversation with Gobbles on January 6, but deniedthe statements attributed to her by GobblesConcerning the conversation, Mur-dock testified,.she called me and told me that she had gone with Ruby[Parris] to this Union meeting,and that she knew she should not have gone, butout of curiosity,she went anyway..And it was going to cause any trouble, orcause me any trouble at the Plant, she would just quit, and I told her it was notgoing to cause me any trouble,not to worry about it."Employee Margarie Call testified that she overheard a conversation between Feltand Floorlady Roxie Ingram on January 8.In this connection Call testified credi-bly, "I was at my machine. . .and I heard Mr. Feit ask Roxie which two girls,and Roxie said the girl in the grey dress and the one with the red hair, and theyturned and looked toward the pressers,and naturally I looked too,and I sawthat . . . the outstanding girl in the grey dress was Ruby Parris and the red headedgirlwas Vivian Gobble..I also heard him ask Roxie was there any girls onher line that she thought she could trust,and she told him she thought she couldtrust all her girls; and then he asked her which other girls were concerned, andshe said the girl at the back, the third from the back;I looked back and saw agirlMina Zimmerman..IheardMr.Feit ask Roxie did she think thatdeserved a raise and they went off and I didn't heard any more." 38With respect to her termination of employment on January 8, 1954, Parristestified,in substance,thatMurdock came to her at about 4:20 p. m. and said,"Ruby, I hate to do this worse than anything I have ever done in my life, butMr. Rab said for me to lay you off. . . I have been worrying about it all day";that when she asked her why she was being laid off, Murdock replied, "you willhave to see Mr. Rab about that"; that Murdock said,"I am not firing you, I amjust laying you off . . . that is not your time, there is only one week's pay there":34Murdock denied that she told Parris not to talk on January 6, and testified to theeffect that thei e was no rule against talking in the pressing departmentssCalltestified that to the best of her knowledge the conversation took place on January8Parris testified credibly that she saw Felt in the plant on January 8Felt deniedhaving any conversation such as the above with Ingram , and testified that he was sickat home on January 8 and did not go to the plant that day. His denial is not creditedAs related above, Ingram did not appear as a witness at the hearing 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Murdock told her that her work was all right and that she was keepingup with the other employees on production." 39Concerning the conversation withMurdock when her employment was ter-minated on January 8, Gobbles testified, ". . . Mildred came by and gave me mymoney, and she said `Vivian, I am sorryI am goingto have to do what I said overthe telephone on Wednesday night,' and I said, `it is all right with me.' ... Shesaid she had talked to Mr. Rab, but it didn't do any good." 40Parris and Gobbles returned to the plant on January 11 and talked to Rab.As to this conversation, Parris testified in part, "I asked him why I was laid-off..He said he told Mildred that she was hiring too many pressers, therewere 29 pressers and there should be only 8 for the work the machine operatorswere putting out ... and he said 'we are going on production Monday, and therewould not be enough work'; and I said `well, why did you hire the two new girlsTuesday and there would not be enough work for me, if there was enough workfor them, there would be enough for me'; he said `what is the difference, it makesno difference."' 41As of the date of the hearing herein, Parris and Gobbles hadnot been recalled to work.Concerning his reasons for the termination of employment of Parris and Gobbles,Rab was questioned and testified as follows:Q.Will you explain to the Court what happened?A. On January 4, which I believe was on a Monday, and I was in the factorythere, I looked around over the departments, checked the finished work, andIwent over to the pressing at that time, and I looked over the work there,and I took Mable, who is the floor lady of that department-Q.Who is the floor lady?A.Mildred, I mean Murdock, I made a mistake, and I told her that the,all the sewing units have been on piece rates system, and there was no reasonwhy the pressing department should not go on the same piece rate system, theyhad enough time, and she says, "well, when do you want me to go"; I says,"well, you finish off the week and starting the next week they all are goingto go on piece rate system, and let them earn their money." I also told herwe have too many pressers, and we will have to cut down three or fourpressers, she said to me "do you want me to cut them down this week"; I says"no, cut down two pressers this week and cut down one or two pressers thenext week"; she said "when do you want me to do that," I says, "well, I willlet you know later on."On Tuesday, the next day, let me see, the same dayone of the inspectors and folders were out, and so I went in the office andI asked the girl in the office, Mrs. Sara Fisher, to give me one of the applica-tions from the inspectors and folders, and she gaveme one and Ilooked itover, and I told her to call that girl in to work.Q. Do you remember the girl's name?A. I don't remember exactly.Q.Well, was it Nellie Carter?A. I think it was; she came in that morning and there was not too muchwork available for the folders and inspector, and the floor lady asked me whatto do with her, and I told her, "Well the girl is in, we got to find some work,give her some work," so I said "Well, we have pressing, put heron pressing,"she put her on pressing, and in a few hours I passed by down there, which Ispent a little time down there and I noticed that she is doing a good job, Icalled overMildred and I told her that; she says that is very nice; I saidshe is doing a brilliant job; the same day I called in Mildred in the office, and31Murdock testified that she told Parris, "I hated to do this Ruby, but Mr Rab told meto."Otherwise she denied the statements attributed to her by ParrisOn about February15, 1954, Murdock gave Parris the following letter of reference :Ruby Parris, worked under my supervision for about 2 months I was pleased withher work, she was always willing to do anything I asked her to do She was also niceandverycourteous to me as supervisorThe reason for leaving, not enough work.(FLOORLADY)MILDRED MURDOCKLeisure Lads Co.Murdock denied the above statements attributed to her by Gobbles41Gobbles testified substantially the same as the aboveParris testified that to the bestof her knowledge Hazel Webb, an inspector, and Nellie Carter, a presser, were hired forthe pressing and finishing department on January 5.The evidence shows that Carter washired on January 4. LEISURE LADS, INC.215I told her to lay off two pressers;she said"Which onesdo you want me tolay off"; I said, "Well, I tell you, I don't knowtheir names,but if you willcomeover to the door I will point them out to you," which I did,and shetold methe names,and Isaid,"Well, those girls you lay off Friday."Q.Why did you pickthose girls?A.Well, the last couple of days I had beenaround the pressing depart-ment andI looked every body's work over and I noticed that theirwork was notas good asthe others... .Q..What do youmeanby notas good?A. Their pressingwas not as goodas theothers, the others were doing abetter job in pressing.Q. All right, I will ask youinwhat respect wastheirworknot as good?A. In the quality.Q.What was wrong with their quality?A. They were not pressed too good.Q. Did you say anything to Mildred after that?A. She did to me, I told her that those twogirlshad enough time, theyworked here about eightor tenweeks, and they had enoughtime to be goodpressers, and lay them off, we had to cut downour pressingforce and we mayas wellkeep those that are the bestpressersand cut the othersdown and laythem off.Q..Why did. younot terminate the girl thatyou hiredonly one daybefore that time?A. Well, she was doing exceptionally good workand I knew that she willbe one of the best pressers, and as a matter of fact she is today one of the bestpressers that we have there.Q. You mean bestpresser inregard to her quality?A. That is right.Q. Now, I think it was Ruby Parris who testified that she noticed that youwere for the first timespending a greatdeal of time in thepressingdepartmentwatching her work on Tuesday, Wednesday and Thursday of the week in whichshe was terminated; is that true?A. Yes, sir.Q.Well, did you only watch her work9A. I watched everybody's work, the wholedepartment.Q. And is this the occasion on which you testified that you wereexaminingthe quality and the other conditions of workin the pressing department?A. That is right.Q. Then I gather from your testimony that you chose Ruby Parris and VivianGobbles for termination in accordance with your plan to reduce the pressersbecause of the quality of their work was poor?A. That is right.Murdock testified, in substance, that on January 4 Rab told her thatthe pressingdepartment was going on production and that the force would have to be reduced"by at least three or four girls within about two weeks", that he also told her that hewould let her know later which employees she should let go; that Rab watched thepressersfor "several days", that on January 6 Rab told her to terminate the employ-ment ofParris and Gobbles on Friday, January 8; that employee Georgia Albright"was terminated the next week" in accordance with Rab's instructions, 42 that em-ployees Ruby Hislop and Geneva Gilbert were transferred to inspecting on February8 and March 5, respectively; that she at times had to take work back to the pressersto be done over; that Parris and Gobbles were not "outstanding" in that respect;that there were 15 pressers on January 8; that as of the date of the hearing hereinthere were 10 pressers; and that thepressershave not workedfull time since Janu-ary 8.The Respondent contends, in effect, that it was necessary to lay off several presserson January 8 for economic reasons, and that it chose Gobbles and Parris becausethe quality of their work was not as good as that of the other pressers.Rab testifiedthat on January 4 he told Murdock that it would be necessary to "cut down twopressers this week and cut down one or two pressers the next week."However,the evidence discloses that that same day Carter was hired and put to work as apresser; and Parris' testimony to the effect that Webb was hired on about January5 as an inspector stands uncontradicted in the record. Since pressingand inspectingare in the same unitor department under Murdockand since two presserslater were42 The evidence shows that Albright was terminated on January 19. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred to inspecting, the need for discharging or laying off pressers is not clear.If, as contended, the Respondent had too many pressers on January 8, it could havetransferred 2 pressers to inspecting immediately, rather than hire 2 new employees,1a presser and the other an inspector.Further, the testimony of Murdock indicatesthat the work of Gobbles and Parris, insofar as quality and quantity were concerned,was as good or better than that of the other pressers.I credit the testimony of Gobbles and Parris in connection with the conduct andstatements of Rab and Murdock, related above.Murdock did not impress me asreliable or credible from her demeanor as a witness.Accordingly, the creditedevidence shows that Gobbles, Parris, and Zimmerman were the only employeesstillworking at the plant who attended the union meeting held on Friday, January1; that immediately after talking to Zimmerman on Monday morning, January 4,Rab watched Gobbles and Parris closely for 3 days, that on January 6 Murdocktwice cautioned Parris about talking to other employees, although there was no ruleagainst talking, that Murdock told Gobbles on January 6 that she knew that Gobbleshad attended the union meeting; and that on January 8 Floorlady Ingram, afterpointing out Gobbles and Parris to Feit, indicated Zimmerman as the other girl "con-cerned."Although circumstantial, this evidence strongly indicates that Zimmer-man was the person who was informing the Respondent concerning the union activi-ties of its employees.As noted above, Zimmerman was not called as a witness.In any event, Murdock's statement to Gobbles, and Floorlady Chapman's statementtoWilliams on December 4, heretofore related and found, conclusively show thatsome employee was an informant.Rab admitted that he watched the pressers for about 3 days.His testimony con-cerning the reason for this action is incredible.The Respondent had employees whoinspected the work of the pressers. If it was not done properly, it was rejected;and Murdock brought it back to the presser involved to do over.Clearly she wasthe most qualified person in a position to know the quality and quantity of the workof each presser in her unit.Nevertheless, Rab did not consult with Murdock forher opinion.Further, although the pressers were scheduled to go on "production"the following Monday, Rab was concerned only with the quality of the work.Underthe circumstances, it would seem that he would have been concerned with thequantity of the work, at least to some extent.However, since quality is somewhatintangible, obviously it was the safer ground. It is noteworthy that in the case ofJohnston, above, Rab allegedly chose seniority as the guiding principle in selectingthe employee to be laid off. This could not be applied in the cases of Gobbles andParris, since the evidence discloses that three pressers were hired after them.Fromallof the evidence it is apparent that Rab was looking for a pretext in order todischarge Parris and Gobbles.This is indicated by Murdock's warning to Parrisabout talking.Not being able to find the needed excuse, Rab apparently decidedthat a reduction in force was in order.For reasons set forth above, I have foundthat this defense does not have merit.In conclusion, it is my opinion that the General Counsel proveda prima faciecase; and that the Respondent was not sustained in its defense by reliable and sub-stantial evidence.Accordingly, I find that the Respondent discharged Gobbles andParris on January 8, 1954, in violation of Section 8 (a) (3) and (1) of the Act.C. Interference, restraint, and coercionCora Mae Hagler testified that Hartman, Wise, and Johnston came to her homeduring the night of December 17 and solicited her to join the Union; that she re-fused to join; and that she had conversations on December 18 with Floorlady Bostand Rab in this connection.Concerning the conversations, Hagler testified as fol-lows:I called Doris and told her if she heard anything about me having any visitorsthe night before, to give me a chance to explain, because I didn't want to losemy job, because I needed it too bad, and I said "you know what I mean," and shesaid "yes, I do" and so I went to work at twenty minutes to twelve and she comeback to the table and talked to me, and I told her everything that was saidand done at my house the night before. . . . So she asked me if I wanted totalk with Mr. Rab and I told her I would, and she went and got Mr. Rab andbrought him to the table and I talked to him about it, and he asked me if Isigned the card and I told him I didn't; and he told me, he said, "Mrs. Hagler,if you do your work well, which you are a good worker, and if you do yourwork well and be nice," he said, "I will see that you have a job and won't getlaid off" . . . and said they would not go union there, said they close the placeor the plant before they would go union. LEISURE LADS, INC.217Bost denied that the above conversations occurred,and denied the statements at-tributed to her and Rab by Hagler. Rab also denied the statements attributed to himby Hagler.Their denials are not credited.I credit Hagler's testimony in this con-nection and find that Rab's interrogation of Hagler and threat to close the plantconstitute interference,restraint,and coercion.Margarie Call testified without contradiction that Roxie Ingram was her floorlady;that her machine was next to that of employee Ruth Rickard, that on about January15 she had conversation with Rickard and Ingram, that Rickard asked Ingram whichfour employees were going to be discharged;that Ingram said,"not off of this line,thank goodness";that "Ruth spoke up and said`well, I was just wondering if it wasgoing to be me,' and I spoke up and said me too", and that Ingram replied, "not unlessyou are one of those Union dogs." 43 Ingram's remark is found to be violative ofSection 8 (a) (1) of the Act since it contains a threat of reprisal.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Ithas been found that the Respondent discharged and failed and refused to re-instate the following employees on the dates set forth opposite their names becauseof their adherence to the Union:Sybil Johnston---------------------------------------December 3, 1953Daisy Earnhardt_____________________________________December 4, 1953Vivian Gobbles________________________________________January 8, 1954Ruby Parris_______________ ;___________________________ January 8, 1954Itwill be recommended that the Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirseniority or other rights or privileges. It further will be recommended that theRespondent make whole said employees for any loss of pay they may have sufferedby reason of Respondent'sdiscrimination by payment of a sum of money equal tothat which they would have earned as wages from the date of the discrimination tothe date of an offer of reinstatement,less their net earnings during said period. Saidloss of pay shall be computed on the basis of each separate calendar quarter,or por-tion thereof,during the period from Respondent'sdiscriminatory action to the date.of the offer or reinstatement.The quarterly periods, herein called "quarter" shallbegin with the first day of January,April, July, and October.Loss of pay shall be de-termined by deducting from a sum equal to that which the employee would nor-mally have earned for each such quarter or portion thereof,his net earnings,if any,in other employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter. In order to ensurecompliance with the foregoing back pay and reinstatement provisions,it is recom-mended that Respondent be required upon reasonable request, to make all pertinentrecords available to the Board and its agents.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Textile Workers of America, AFL, is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of the em-ployees named above, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and(3) of the Act.937iagler also testified without contradiction that she had conversations with Ingramconcerning the UnionThis testimony is not set forth since it is not clear from the recordif Ingram was a floorlady at the time 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining,and coercing employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent has engaged and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Texas City Chemicals,Inc.andOil, Chemical and Atomic Workers.International Union, CIOandAdvisory Council of Texas CityChemicals,Inc.Case No. 39-CA-396. April 18, 1955DECISION AND ORDEROn December 27, 1954, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (2) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Exceptions were thereafter filed only by the Re-spondent, not by the Advisory Council, the Union, or the GeneralCounsel.The Respondent also filed a brief.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case 1 and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,except as modified below.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Texas City Chem-icals, Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Initiating, forming, assisting, dominating, contributing finan-cial or other support to, or interfering with the administration oftheAdvisory Council or any other labor organization.(b)Otherwise interfering with the representation of its employeesthrough a labor organization of their own choosing.(c)Recognizing the Advisory Council, or any successor thereto,as the representative of any of its employees for the purpose of dealingwith the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other terms and conditions ofemployment.i The record consists of a stipulation of facts and certain other documentary materialA hearing was waivedWenote that Appendix B attached to the Intermediate Reportis an incomplete copy of the stipulation,omitting the attachments thereto112 NLRB No. 40.